USCA11 Case: 19-14650    Document: 72-1      Date Filed: 12/06/2022    Page: 1 of 85




                                                              [PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 19-14650
                           ____________________

        UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellant,
        versus
        JULIAN GARCON,


                                                     Defendant-Appellee.


                           ____________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                     D.C. Docket No. 9:19-cr-80081-JIC-1
                           ____________________
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022      Page: 2 of 85




        19-14650               Opinion of the Court                          2

        Before WILLIAM PRYOR, Chief Judge, WILSON, JORDAN,
        ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT, LUCK, LAGOA,
        and BRASHER, Circuit Judges.
        WILLIAM PRYOR, Chief Judge, delivered the opinion of the Court,
        in which WILSON, JILL PRYOR, NEWSOM, LUCK, and LAGOA, Circuit
        Judges, join.
        ROSENBAUM, Circuit Judge, filed an opinion concurring in the
        judgment.
        NEWSOM, Circuit Judge, filed a concurring opinion, in which
        LAGOA, Circuit Judge, joins.
        JORDAN, Circuit Judge, filed a dissenting opinion.
        BRANCH, Circuit Judge, filed a dissenting opinion, in which GRANT
        and BRASHER, Circuit Judges, join, and JORDAN, Circuit Judge, joins
        as to Part I, II, III.A, and III.B.
        BRASHER, Circuit Judge, filed a dissenting opinion.
        WILLIAM PRYOR, Chief Judge:
                The question presented in this appeal of a grant of safety-
        valve relief is whether, in the First Step Act, the word “and” means
        “and.” The Act empowers a court to grant a criminal defendant
        relief from a mandatory minimum sentence, but that relief is
        available only if “the defendant does not have” “more than 4
        criminal history points,” “a prior 3-point offense[,] . . . and . . . a
        prior 2-point violent offense.” 18 U.S.C. § 3553(f )(1) (emphasis
        added). Julian Garcon, who pleaded guilty to attempting to possess
USCA11 Case: 19-14650      Document: 72-1     Date Filed: 12/06/2022     Page: 3 of 85




        19-14650               Opinion of the Court                        3

        500 grams or more of cocaine with intent to distribute, has a prior
        3-point offense but does not have more than 4 criminal history
        points or a prior 2-point violent offense. The district court
        concluded that Garcon remained eligible for relief under the Act
        because he did not have all three characteristics. We agree. Because
        the conjunctive “and” joins together the enumerated
        characteristics, a defendant must have all three before he is
        ineligible for relief. We affirm.
                               I. BACKGROUND
              Julian Garcon was indicted in 2019 for attempting to possess
        500 grams or more of cocaine with intent to distribute. See 21
        U.S.C. §§ 841(a), 846. The offense carried a statutory minimum
        sentence of five years’ imprisonment. See id. § 841(b)(1)(B)(ii).
        Garcon pleaded guilty.
                 At sentencing, Garcon asked the district court to apply the
        so-called “safety valve” of the First Step Act, 18 U.S.C. § 3553(f ).
        Section 3553(f ) provides that, for certain crimes, including the
        crime Garcon committed, the sentencing court “shall impose a
        sentence pursuant to [the United States Sentencing] [G]uidelines
        . . . without regard to any statutory minimum sentence, if the court
        finds at sentencing” that the defendant satisfies each of five
        numbered subsections. See id. § 3553(f )(1)–(5). The first
        subsection—the requirement in dispute here—provides as follows:
              (1) the defendant does not have—
USCA11 Case: 19-14650        Document: 72-1      Date Filed: 12/06/2022     Page: 4 of 85




        19-14650                Opinion of the Court                           4

                   (A) more than 4 criminal history points, excluding
                   any criminal history points resulting from a 1-
                   point offense, as determined under the sentencing
                   guidelines;
                   (B) a prior 3-point offense, as determined under
                   the sentencing guidelines; and
                   (C) a prior 2-point violent offense, as determined
                   under the sentencing guidelines[.]
        Id. § 3553(f )(1).
               Garcon has a prior 3-point offense, and the parties disagreed
        about whether that prior offense disqualified Garcon from
        receiving safety-valve relief. Garcon argued that the use of the
        conjunctive “and” to join the subsections, see id. § 3553(f )(1)(B),
        meant that he would be ineligible for relief only if he had more than
        4 criminal history points, a prior 3-point offense, and a prior 2-point
        violent offense. And because he does not have a prior 2-point
        violent offense or more than 4 criminal history points, Garcon
        argued that he remained eligible for safety-valve relief. The
        government took the opposite view, arguing that Garcon was
        ineligible because, “if any of th[e] three [subsections] apply, . . . the
        defendant doesn’t qualify for the safety valve . . . .” (Emphasis
        added.)
               The district court agreed with Garcon. It ruled that “[t]he
        plain meaning of the statute requires all three subsections of
        [section] 3553(f )(1) to be met before the defendant becomes
        ineligible for [the] safety valve.” To hold otherwise, the district
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 5 of 85




        19-14650               Opinion of the Court                         5

        court explained, would require it to replace the word “and” with
        the word “or.” And although it considered the “result” “absurd”
        and the legislative history supportive of the government’s reading,
        the district court explained that those considerations did not alter
        its analysis because “[t]he statute, as written, is unambiguous.” So,
        the district court applied the safety valve, calculated the applicable
        guidelines range, and imposed a sentence of 36 months’
        imprisonment.
               A panel of this Court disagreed. United States v. Garcon, 997
        F.3d 1301 (11th Cir. 2021). The panel reasoned that the word “and”
        in subsection (f )(1) means “or.” See id. at 1305. We voted to vacate
        the panel opinion and to rehear the appeal en banc. United States
        v. Garcon, 23 F.4th 1334 (11th Cir. 2022).
                          II. STANDARD OF REVIEW
              “We review de novo questions of statutory interpretation.”
        United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020).
                                 III. DISCUSSION
               We divide our discussion in two parts. We first explain why
        Garcon was eligible for safety-valve relief despite his prior 3-point
        offense. We then reject the government’s arguments to the
        contrary.
                               A. “And” Means “And.”
               We begin, as we must, with the text of the statute. See Ross
        v. Blake, 136 S. Ct. 1850, 1856 (2016). And we are guided in our
USCA11 Case: 19-14650      Document: 72-1     Date Filed: 12/06/2022     Page: 6 of 85




        19-14650               Opinion of the Court                        6

        interpretation of the text by the ordinary-meaning canon, “the
        most fundamental semantic rule of interpretation.” ANTONIN
        SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION
        OF LEGAL TEXTS § 6, at 69 (2012). The command of the canon is
        simple: “our job is to interpret the words consistent with their
        ordinary meaning at the time Congress enacted the statute,” Wis.
        Cent. Ltd. v. United States, 138 S. Ct. 2067, 2070 (2018) (alteration
        adopted) (internal quotation marks omitted), “unless the context in
        which the word[s] appear[]” suggests some other meaning,
        Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 569 (2012).
               The parties’ dispute turns on the meaning of the word “and”
        in section 3553(f )(1), so we consider the ordinary meaning of that
        word. “And” means “along with or together with.” And,
        WEBSTER’S THIRD NEW INT’L DICTIONARY (1993). So when “and” is
        used to connect a list of requirements, the word ordinarily has a
        “conjunctive” sense, meaning that all the requirements must be
        met. See United States v. Palomar-Santiago, 141 S. Ct. 1615, 1620–
        21 (2021). For example, if a statute provides, “You must do A, B,
        and C,” it is not enough to do only A, only B, or only C; “all three
        things are required”—A, together with B, together with C. See
        SCALIA & GARNER, supra, § 12, at 116.
              The word “and” retains its conjunctive sense when a list of
        requirements follows a negative. See id. § 12, at 119. Consider the
        prohibition, “You must not drink and drive.” To comply, a person
        may do either activity by itself but may not do both. Id.; see also
        United States v. Palomares, 52 F.4th 640, 653 (5th Cir. 2022)
USCA11 Case: 19-14650       Document: 72-1      Date Filed: 12/06/2022      Page: 7 of 85




        19-14650                Opinion of the Court                          7

        (Willett, J., dissenting). Similarly, consider the command, “You
        must not do A, B, and C.” A person violates that prohibition only
        by doing all three prohibited acts—by doing A, together with B,
        together with C. See SCALIA & GARNER, supra, § 12, at 119. A
        person who does only A, only B, or only C is in the clear.
                Applying these principles to section 3553(f )(1), Garcon’s
        prior 3-point offense does not disqualify him from safety-valve
        relief. Section 3553(f )(1) begins with a negative—“the defendant
        does not have”—and the three requirements that follow are joined
        by an “and.” See 18 U.S.C. § 3553(f )(1). So a defendant runs afoul
        of the provision and loses eligibility for relief only if all three
        conditions in subsections (A) through (C) are satisfied. That is, to
        lose eligibility for relief, a defendant must have “more than 4
        criminal history points, excluding any . . . 1-point offense,”
        together with “a prior 3-point offense,” together with “a prior 2-
        point violent offense.” See id. Because Garcon has a prior 3-point
        offense but does not have 4 criminal history points (excluding any
        1-point offense), or a prior 2-point violent offense, he is eligible for
        safety-valve relief.
               Context confirms this reading. Ordinarily, we presume that
        “identical words used in different parts of the same act are intended
        to have the same meaning.” Util. Air Regul. Grp. v. Env’t Prot.
        Agency, 573 U.S. 302, 319 (2014) (internal quotation marks
        omitted). The five numbered subsections of section 3553(f ) are
        joined by the word “and” in subsection (f )(4):
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 8 of 85




        19-14650               Opinion of the Court                         8

              [T]he court shall impose a sentence pursuant to [the]
              guidelines . . . if the court finds at sentencing . . .
              that—
              (1) the defendant does not have—
                   (A) more than 4 criminal history points, excluding
                   any criminal history points resulting from a 1-
                   point offense, as determined under the sentencing
                   guidelines;
                   (B) a prior 3-point offense, as determined under
                   the sentencing guidelines; and
                   (C) a prior 2-point violent offense, as determined
                   under the sentencing guidelines;
              (2) the defendant did not use violence or credible
              threats of violence or possess a firearm or other
              dangerous weapon . . . in connection with the
              offense;
              (3) the offense did not result in death or serious bodily
              injury to any person;
              (4) the defendant was not an organizer, leader,
              manager, or supervisor of others in the offense . . .
              and was not engaged in a continuing criminal
              enterprise . . . ; and
               (5) . . . the defendant has truthfully provided to the
               Government all information and evidence the
               defendant has concerning the offense . . . .
        18 U.S.C. § 3553(f ) (emphasis added). The parties agree that the
        “and” used to join the larger list is conjunctive. See also Palomares,
USCA11 Case: 19-14650       Document: 72-1      Date Filed: 12/06/2022      Page: 9 of 85




        19-14650                Opinion of the Court                          9

        52 F.4th at 654 (Willett, J., dissenting). That is, the sentencing court
        must find that a defendant satisfies each of subsections (f )(1)
        through (f )(5) before it may depart from a statutory minimum
        sentence. Because the “and” in subsection (f )(4) is conjunctive, the
        presumption of consistent usage instructs us to presume that the
        word “and” has the same sense when the word appears in
        subsection (f )(1). See Brown v. Gardner, 513 U.S. 115, 118 (1994)
        (explaining that the “presumption that a given term is used to mean
        the same thing throughout a statute” is “at its most vigorous when
        a term is repeated within a given sentence”).
               Another aspect of the presumption of consistent usage is the
        principle that, ordinarily, “a material variation in terms suggests a
        variation in meaning,” SCALIA & GARNER, supra, § 25, at 170, and
        this principle too supports our interpretation. When conditions in
        section 3553(f ) are disjunctive, the statute employs the word “or.”
        For example, the statute provides that a defendant is eligible for
        safety-valve relief only if he “did not use violence or credible threats
        of violence or possess a firearm or other dangerous weapon . . . in
        connection with the offense.” 18 U.S.C. § 3553(f )(2) (emphases
        added). In other words, any one of the conditions—violence,
        credible threats, or possession—is disqualifying. Similarly, the
        statute provides that relief is available only if “the defendant was
        not an organizer, leader, manager, or supervisor of others in the
        offense.” Id. § 3553(f )(4) (emphasis added). Again, it is disqualifying
        to have performed any one of the listed roles. Because the statute
        uses a negative followed by the disjunctive “or ” to convey that
USCA11 Case: 19-14650     Document: 72-1       Date Filed: 12/06/2022       Page: 10 of 85




        19-14650               Opinion of the Court                          10

        satisfaction of a single condition in a list is disqualifying, we
        presume a variation in meaning when the statute employs a
        negative followed by the conjunctive “and.”
               Our reading is also buttressed by the Senate’s legislative
        drafting manual, which “support[s] a conjunctive interpretation of
        [section] 3553(f )(1)’s ‘and.’” United States v. Lopez, 998 F.3d 431,
        436 (9th Cir. 2021); cf. Koons Buick Pontiac GMC, Inc. v. Nigh, 543
        U.S. 50, 60–61 (2004) (relying on “standard interpreting guides,”
        including the House and Senate legislative drafting manuals, to
        interpret a statute). The manual instructs drafters on the proper use
        of “and” and “or,” directing them to use “and” as a conjunctive and
        “or” as a disjunctive:
              IN GENERAL.—In a list of criteria that specifies a class
              of things—
              (1) use ‘‘or’’ between the next-to-last criterion and the
              last criterion to indicate that a thing is included in the
              class if it meets 1 or more of the criteria; and
              (2) use ‘‘and’’ to indicate that a thing is included in the
              class only if it meets all of the criteria.
        Senate Off. of the Legis. Couns., Legis. Drafting Manual § 302(a)
        (1997). This directive supports our interpretation that a defendant
        is ineligible for safety-valve relief only if he “meets all of the
        criteria” in section 3553(f )(1)—that is, only if he has all three
        prohibited conditions. See id.; Lopez, 998 F.3d at 436 (“[T]he
        Senate’s own legislative drafting manual tells us that ‘and’ is used
        as a conjunctive in statutes structured like [section] 3553(f)(1).”).
USCA11 Case: 19-14650      Document: 72-1       Date Filed: 12/06/2022      Page: 11 of 85




        19-14650                Opinion of the Court                          11

                            B. “And” Does Not Mean “Or.”
                The government resists our reading. The government
        argues that, under a “distributive reading” of the word “and,” any
        one of the prohibitions listed in section 3553(f )(1) is disqualifying.
        It argues that the interpretation by the district court results in
        surplusage. It argues that the absurdity doctrine counsels against
        that interpretation. And it argues that legislative history supports
        its interpretation. We address and reject each argument in turn.
        And we explain why we must reach the same conclusion even if
        there were some merit to the government’s arguments.
          1. The Government’s “Distributive Reading” Is Unpersuasive.
               Although the government concedes that “and” should be
        treated “as conjunctive,” it argues that “a distributive reading offers
        the only natural interpretation of ” section 3553(f )(1). Under this
        reading, “the negative prefatory phrase [‘does not have’] distributes
        to modify each of the items severally,” such that “a defendant is
        eligible for safety-valve relief under [section] 3553(f )(1) [only] if he
        does not have any of the listed criminal-history conditions.”
        Essentially, the government invites us to read “and” to mean “or,”
        even as it concedes elsewhere in its briefs that this reading is
        mistaken. Neither the government nor our dissenting colleagues
        offer any authority that adopts this novel reading of “and,” other
        than recent decisions by our sister circuits that concern the same
        statutory provision. United States v. Palomares, 52 F.4th 640, 643–
        45 (5th Cir. 2022); United States v. Pulsifer, 39 F.4th 1018, 1021–22
        (8th Cir. 2022). We decline to adopt that novel reading when it
USCA11 Case: 19-14650     Document: 72-1     Date Filed: 12/06/2022    Page: 12 of 85




        19-14650              Opinion of the Court                       12

        appears to have been crafted by the government specifically for this
        statute to achieve its preferred outcome.
               The government is asking us to inject the words “does not
        have” into the statute where they do not appear. In the
        government’s view, the statute should essentially be read as
        follows: A defendant is eligible for the safety valve if he (A) does
        not have more than 4 criminal history points (excluding 1-point
        offenses); (B) does not have a prior 3-point offense; and (C) does
        not have a prior 2-point violent offense. But we must “take the
        provision as Congress wrote it, and neither add words to nor
        subtract them from it.” Korman v. HBC Fla., Inc., 182 F.3d 1291,
        1296 (11th Cir. 1999).
               The government supplies examples of its distributive
        reading of the phrase “not . . . and,” but those examples are
        unpersuasive. It gives as an example the advice, “To be healthy,
        you must not drink and smoke.” And it asserts that a reader “would
        reasonably distribute the prefatory phrase ‘you must not’ to each
        item individually,” in effect turning the conjunctive “and” into a
        disjunctive “or.” To be sure, a reader might understand the “and”
        in the example as a disjunctive. “But that understanding has little
        to do with syntax and everything to do with our common
        understanding that” drinking and smoking can be harmful
        individually. See Facebook, Inc. v. Duguid, 141 S. Ct. 1163, 1174
        (2021) (Alito, J., concurring in the judgment). So a reasonable
        reader might assume that the “and” was inserted inartfully in place
        of the more natural “or.” Another of the government’s examples—
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 13 of 85




        19-14650               Opinion of the Court                        13

        the prohibition, “[y]ou must not lie, cheat, and steal”—is
        unpersuasive for the same reason. Indeed, it is no coincidence that
        the more common wording of the prohibition uses an “or” instead
        of an “and”: “You must not lie, cheat, or steal.” See, e.g., Van Orden
        v. Perry, 545 U.S. 677, 715 (2005) (Stevens, J., dissenting) (“The
        State may admonish its citizens not to lie, cheat, or steal . . . .”);
        Andrews v. Knowlton, 509 F.2d 898, 902 (2d Cir. 1975) (“The Cadet
        Honor Code in force at the United States Military Academy
        consists of a single maxim: ‘A cadet does not lie, cheat or steal or
        tolerate those who do.’”).
               Nor does the government’s position find support in the
        similarly named “distributive canon.” The canon “recognizes that
        sometimes where a sentence contains several antecedents and
        several consequents, courts should read them distributively and
        apply the words to the subjects which, by context, they seem most
        properly to relate.” Encino Motorcars, LLC v. Navarro, 138 S. Ct.
        1134, 1141 (2018) (alteration adopted) (internal quotation marks
        omitted); see also SCALIA & GARNER, supra, § 33, at 214
        (“Distributive phrasing applies each expression to its appropriate
        referent.”). For example, “a rule stating that ‘[m]en and women are
        eligible to become members of fraternities and sororities’ cannot
        reasonably be read to suggest an unconventional commingling of
        sexes in the club membership.” SCALIA & GARNER, supra, § 33, at
        214. Put simply, application of the distributive canon is like
        inserting the word “respectively” at the end of two connecting lists.
        The canon has no application here because there is no list of
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 14 of 85




        19-14650               Opinion of the Court                         14

        antecedents to match to a corresponding list of consequents—no
        series of lists that can be clarified with the word “respectively.” Cf.
        Facebook, 141 S. Ct. at 1172 (“[T]he canon’s relevance is highly
        questionable given there are two antecedents . . . but only one
        consequent modifier.”).
             2. The Ordinary Meaning of “And” Does Not Produce a
                Surplusage.
               The government next contends that we should adopt its
        interpretation of section 3553(f )(1) to avoid rendering part of the
        section superfluous. The government asserts that a defendant who
        has “a prior 3-point offense,” 18 U.S.C. § 3553(f )(1)(B), and a “prior
        2-point violent offense,” id. § 3553(f )(1)(C), will necessarily also
        have “more than 4 criminal history points,” see id. § 3553(f )(1)(A).
        So, the government argues that a conjunctive reading of “and”
        would render subsection (f )(1)(A) superfluous in a way that a
        disjunctive reading would not. We disagree.
                The superfluity argument has superficial appeal—after all, as
        our dissenting colleagues helpfully remind us, three plus two is
        more than four, Branch Dissenting at 16—but it rests on the
        mistaken premise that a defendant who satisfies subsections
        (f )(1)(B) and (f )(1)(C) will always satisfy subsection (f )(1)(A). To
        the contrary, there are at least two circumstances in which a
        defendant could have “a prior 2-point violent offense” and “a prior
        3-point offense . . . under the sentencing guidelines” but fewer than
        five “criminal history points.” See 18 U.S.C. § 3553(f )(1). Under the
        sentencing guidelines, a two-point offense adds no points to the
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022    Page: 15 of 85




        19-14650               Opinion of the Court                       15

        defendant’s criminal-history score if the sentence was imposed
        more than 10 years before the defendant commenced the present
        offense. UNITED STATES SENTENCING GUIDELINES MANUAL
        § 4A1.1(b) & cmt. n.2 (Nov. 2018). Similarly, a three-point offense
        does not contribute to the criminal-history score if the defendant
        finished serving the sentence more than 15 years before
        commencing the present offense. Id. § 4A1.1(a) & cmt. n.1. So, for
        example, a defendant could have 20-year-old two-point and three-
        point offenses, satisfying subsections (B) and (C), but score zero
        criminal history points and fall below the threshold in subsection
        (A). See Palomares, 52 F.4th at 659 (Willett, J., dissenting).
               The second circumstance in which a defendant could have
        two- and three-point offenses but fewer than five criminal history
        points occurs when the two- and three-point offenses are treated as
        a single sentence. The guidelines treat separate offenses as a single
        sentence for criminal-history purposes when the sentences result
        from offenses charged in the same instrument or when they were
        imposed on the same day. Id. § 4A1.2(a)(2). When separate offenses
        are counted as a single sentence, the district court calculates the
        term of imprisonment based on the longest sentence if the
        sentences were imposed concurrently or the total of both sentences
        if they were imposed consecutively. Id. So, for example, a
        defendant could have a two-point and a three-point offense
        charged in the same instrument, satisfying subsections (B) and (C),
        but score only three criminal history points and fall below the
        threshold in subsection (A).
USCA11 Case: 19-14650      Document: 72-1       Date Filed: 12/06/2022      Page: 16 of 85




        19-14650                Opinion of the Court                          16

                The government argues that “if an offense is too old to score
        any points under the [g]uidelines, then it is not a ‘prior [2- or] 3-
        point offense, as determined under the sentencing guidelines,’” see
        18 U.S.C. § 3553(f )(1)(B), but the statute itself refutes this
        argument. Section 3553(f)(1)(A) directs courts to consider whether
        the defendant has “more than 4 criminal history points, excluding
        any criminal history points resulting from a 1-point offense.” That
        is, the subsection distinguishes between points associated with an
        “offense”—points that may or may not count towards the criminal
        history score—and the final tally of “criminal history points.” The
        subsection would be nonsensical if the government were correct
        that offenses may have points associated with them only when
        those points contribute to the final criminal history score. The text
        forecloses that reading.
               To be sure, our interpretation requires reading “prior 3-
        point” and “2-point violent offense[s],” id. § 3553(f )(1)(B)–(C), to
        include offenses that do not contribute to the total criminal-history
        score, but this reading is a function of the statutory text. The
        guidelines are not framed around “offenses”; they instead instruct
        sentencing courts to add points to the defendant’s criminal-history
        score for his “prior sentence[s] of imprisonment.” See U.S.S.G.
        § 4A1.1. So the meaning of “a prior . . . offense” must come from
        section 3553(f ), not from the guidelines. See 18 U.S.C. § 3553(f )
        And, as we have explained, section 3553(f ) distinguishes between
        “hav[ing] . . . criminal history points” and “hav[ing] . . . offense[s].”
        See id. Under the statute, criminal-history points are those that are
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 17 of 85




        19-14650               Opinion of the Court                        17

        actually scored, and a three-point offense is one that would add
        three points to the score, all else being equal.
               To the extent that the guidelines offer clues about the
        meaning of “a prior . . . offense,” id., the guidelines support our
        interpretation. Like section 3553(f )(1), the guidelines use the word
        “offense” to refer to convictions that may or may not contribute to
        a criminal history score. Section 4A1.2, for example, describes in
        what instances “offenses are counted.” U.S.S.G. § 4A1.2(c). It
        provides that most “[s]entences for misdemeanor and petty
        offenses are counted,” but then lists the “prior offenses and offenses
        similar to them” that “are never counted” or that “are counted
        only” in certain circumstances. See id. And like section 3553(f )(1),
        the guidelines delineate between the number of points for prior
        sentences and the calculation of a criminal history score. For
        example, under the guidelines, a “prior sentence of imprisonment
        exceeding one year and one month” is worth “3 points.” Id.
        § 4A1.1(a). But that prior sentence is “not counted,” id. § 4A1.1
        cmt. n.1, toward “[t]he total points” of the criminal history score,
        id. § 4A1.1, if the “sentence [was] imposed more than fifteen years
        prior to the defendant’s commencement of the instant offense,” the
        prior “offense [was] committed prior to the defendant’s eighteenth
        birthday,” or the “sentence [was] for a foreign conviction, a
        conviction that ha[s] been expunged, or an invalid conviction,” id.
        § 4A1.1 cmt. n.1.
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022    Page: 18 of 85




        19-14650               Opinion of the Court                       18

              3. The Ordinary Meaning of “And” Does Not Produce
                 an Absurd Result.
                The government next relies on the absurdity doctrine. The
        doctrine permits a court to “depart from the literal meaning of an
        unambiguous statute . . . where a rational Congress could not
        conceivably have intended the literal meaning to apply.” Vachon
        v. Travelers Home & Marine Ins. Co., 20 F.4th 1343, 1350 (11th
        Cir. 2021) (Pryor, C.J., concurring) (alteration adopted) (citation
        and internal quotation marks omitted). Because “[c]ourts should
        not be in the business of rewriting legislation, . . . we apply the
        absurdity doctrine only under rare and exceptional circumstances.”
        Id. (internal quotation marks omitted). The government argues
        that, because only “the rare defendant” would fail all three
        subsections in section 3553(f )(1), our interpretation “would expand
        eligibility to defendants that Congress could not have plausibly
        deemed worthy of relief.” We disagree.
               This case is not the exceptional one in which the absurdity
        doctrine permits us to rewrite the statute, as even our dissenting
        colleagues acknowledge. See Branch Dissenting at 23–24. Congress
        could rationally have “question[ed] the wisdom of mandatory
        minimum sentencing,” which, “it is often said, fail[s] to account for
        the unique circumstances of offenders who warrant a lesser
        penalty.” See Harris v. United States, 536 U.S. 545, 568 (2002),
        overruled on other grounds by Alleyne v. United States, 570 U.S.
        99 (2013). And Congress could rationally have decided to allow
        many defendants to be sentenced based on their “unique
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022    Page: 19 of 85




        19-14650               Opinion of the Court                       19

        circumstances,” see id., while retaining mandatory minimums for
        those defendants it perceived to be particularly unworthy of relief.
        To that end, each portion of section 3553(f )(1) targets a different
        type of behavior suggestive of future dangerousness. Under the
        guidelines, a prior sentence can have up to three points associated
        with it. See U.S.S.G. § 4A1.1. So the requirement in subsection
        (A)—that a defendant not have “more than 4 criminal history
        points”—targets serious recidivists, that is, defendants with more
        than one prior sentence excluding minor one-point offenses. See 18
        U.S.C. § 3553(f )(1)(A). The requirement in subsection (B)—that a
        defendant not have a 3-point offense—targets defendants who have
        committed those serious crimes that received long sentences of
        imprisonment. See id. § 3553(f )(1)(B). And the requirement in
        subsection (C) targets defendants with a history of violence even
        though they received shorter sentences. See id. § 3553(f )(1)(C).
        Taken together, the conditions in section 3553(f )(1) are rationally
        aimed at ensuring that the most dangerous offenders—violent
        recidivists with a history of committing serious crimes—remain
        ineligible for safety-valve relief.
               The rationality of section 3553(f )(1) is even clearer—and the
        absurdity argument even weaker—when the section is considered
        as part of the larger statutory scheme. A criminal defendant’s
        ability to satisfy section 3553(f )(1) does not guarantee that the
        defendant will satisfy the four other subsections necessary to
        qualify for safety-valve relief. See id. § 3553(f )(2)–(5). To the
        contrary, those subsections will often disqualify defendants the
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 20 of 85




        19-14650               Opinion of the Court                         20

        government considers unworthy of relief. For example, the
        government expresses concern that certain violent offenders may
        remain eligible for relief, but the statute disqualifies a defendant if
        he “use[s] violence or credible threats of violence . . . in connection
        with the offense,” or if the offense “result[s] in death or serious
        bodily injury to any person.” Id. § 3553(f )(2)–(3). Moreover, it does
        not follow from the availability of safety-valve relief that a
        defendant will always receive a sentence that is meaningfully
        different from the mandatory minimum. A defendant who is
        eligible for safety-valve relief must be sentenced “pursuant to [the
        sentencing] guidelines,” id. § 3553(f ), and the guidelines treat a
        defendant’s criminal history as an aggravating factor warranting a
        longer sentence, see, e.g., U.S.S.G. §§ 4A1.1, 4B1.1, 4B1.3–4. As our
        dissenting colleague explains, a judge who has discretion to impose
        a shorter sentence, based on the safety-valve provision, may
        reasonably choose not to exercise that discretion if consideration
        of the defendant’s history counsels against it. Brasher Dissenting at
        3–4.
               Because section 3553(f )(1) is rational, we have no power to
        rewrite the statute to accommodate the government’s policy
        concerns about the number of defendants eligible for relief, see
        Niz-Chavez v. Garland, 141 S. Ct. 1474, 1486 (2021), and the
        government gets no further by ascribing those concerns to
        Congress. The First Step Act was enacted to decrease the number
        of criminal defendants subject to mandatory minimum sentences.
        See 18 U.S.C. § 3553(f )(1) (2012) (pre-First Step Act provision
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022    Page: 21 of 85




        19-14650               Opinion of the Court                       21

        disqualifying a defendant from safety-valve relief if he had “more
        than 1 criminal history point”). That Congress might not have
        anticipated how broadly its reforms would sweep does not make
        those reforms absurd. See Vachon, 20 F.4th at 1351 (Pryor, C.J.,
        concurring) (“[T]he absurdity doctrine does not give us license to
        fix substantive errors arising from a drafter’s failure to appreciate
        the effect of certain provisions . . . .” (internal quotation marks
        omitted)).
               The government also mentions the possibility that a
        conjunctive reading of “and” would disqualify some defendants
        while “allow[ing] more serious offenders to obtain relief.” And our
        concurring colleague offers a specific hypothetical example about
        an offender who has several violent three-point offenses but no
        violent two-point offenses. Rosenbaum Concurring at 3. Notably,
        one of our sister circuits, which shares our view of the conjunctive
        reading, has rejected our concurring colleague’s reading. See
        Lopez, 998 F.3d at 440 n.10 (rejecting this interpretation as
        “nonsensical” because the section 3553(f )(1)(c) requirement for a
        two-point violent offense can be fulfilled by a three-point offense).
        But we need not—and do not—decide specific applications of the
        statute to offenders who are not before us.
               Neither the government’s interpretation nor our concurring
        colleague’s specific example would make the ordinary meaning of
        the statute absurd. “Congress often legislates at the macro level,
        not on a micro scale.” CBS Inc. v. PrimeTime 24 Joint Venture, 245
        F.3d 1217, 1229 (11th Cir. 2001). One consequence of this approach
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 22 of 85




        19-14650               Opinion of the Court                         22

        is that legislation sometimes “sweep[s] too broadly” by “affording
        protection and relief to some who are not truly deserving or
        aggrieved,” even as it sweeps “too narrowly” by “failing to reach
        some who are more deserving or aggrieved.” Id. Because this
        “[i]mperfection” stems from the “nature of [the] political process,”
        id., we consider the rationality of the overall statutory scheme and
        not whether “a particular application of the [scheme] may lead to
        an arguably anomalous result,” see Silva-Hernandez v. U.S. Bureau
        of Citizenship & Immigr. Servs., 701 F.3d 356, 364 (11th Cir. 2012).
        And because, as we have explained, a rational Congress could
        conceivably have intended to disqualify only those defendants who
        satisfy every condition in section 3553(f )(1), the perceived
        inequities of particular applications do not rise to the level of an
        absurdity.
                        4. The Legislative History Is Irrelevant.
                The government argues that the legislative history supports
        its interpretation, but we agree with its alternative argument that
        “[t]here is no need to consult [that] history.” Assuming legislative
        history plays a role in modern statutory interpretation, see
        Villarreal v. R.J. Reynolds Tobacco Co., 839 F.3d 958, 969 (11th Cir.
        2016) (en banc), that role is limited to “shed[ding] . . . light on the
        enacting Legislature’s understanding of otherwise ambiguous
        terms,” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,
        568 (2005). Because the meaning of “and” in section 3553(f )(1) is
        unambiguous, legislative history has no role to play here. And even
        if there were ambiguity, “the need for fair warning” for an accused,
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 23 of 85




        19-14650               Opinion of the Court                        23

        Crandon v. United States, 494 U.S. 152, 160 (1990), “preclude[s] our
        resolution of the ambiguity against [Garcon] on the basis of . . .
        legislative history,” see Hughey v. United States, 495 U.S. 411, 422
        (1990).
             5. The Rule of Lenity Counsels Against the Government’s
                Interpretation.
               If any “grievous ambiguity” remained, the rule of lenity
        would resolve it. See Barber v. Thomas, 560 U.S. 474, 488 (2010)
        (internal quotation marks omitted). “The rule of lenity is a canon
        of statutory construction that requires courts to construe
        ambiguous criminal statutes narrowly in favor of the accused.”
        United States v. Wright, 607 F.3d 708, 716 (11th Cir. 2010) (Pryor,
        J., concurring). The rule applies “not only to interpretations of the
        substantive ambit of criminal prohibitions, but also to the penalties
        they impose.” Id. at 717 (quoting Bifulco v. United States, 447 U.S.
        381, 387 (1980)). Our dissenting colleagues dismiss the rule of lenity
        by maintaining that their interpretation resolves any ambiguity.
        Branch Dissenting at 27–28. But our dissenting colleagues resolve
        this ambiguity only by ignoring the canons that point in a different
        direction. See SCALIA & GARNER, supra, § 3, at 59 (“Principles of
        interpretation are guides to solving the puzzle of textual meaning,
        and as in any good mystery, different clues often point in different
        directions.”). Even if our dissenting colleagues and the government
        were correct that our interpretation rendered part of section
        3553(f )(1) superfluous, we would be faced with an ambiguous
        statute: ordinary meaning, the presumption of consistent usage,
USCA11 Case: 19-14650    Document: 72-1    Date Filed: 12/06/2022   Page: 24 of 85




        19-14650             Opinion of the Court                     24

        and the Senate drafting manual would point toward one
        interpretation, and the presumption against superfluity would
        point toward another. In that circumstance, the rule of lenity
        would require us to give the word “and” “its ordinary, accepted
        meaning,” see Burrage v. United States, 571 U.S. 204, 216 (2014),
        and treat the word as conjunctive.
                              IV. CONCLUSION
              We AFFIRM Garcon’s sentence.
USCA11 Case: 19-14650         Document: 72-1         Date Filed: 12/06/2022         Page: 25 of 85




        ROSENBAUM, Circuit Judge, Concurring:
                From my seat, the shootout at the Eleventh Circuit Corral
        between the well-reasoned Majority and Dissenting Opinions here
        produces no indisputable winner after the smoke clears. For me,
        the problem is that the traditional tools of statutory interpretation
        fail to produce one interpretation of 18 U.S.C. § 3553(f)(1) that is
        “the best interpretation,” Shular v. United States, 140 S. Ct. 779,
        788 (2020), (Kavanaugh, J., concurring) (citation omitted). Rather,
        even after we exhaust all the ammunition in our statutory-
        interpretation belts, a “grievous ambiguity” remains as to whether
        a defendant still qualifies for safety-valve relief under 18 U.S.C. §
        3353(f)(1) if he satisfies fewer than all three factors that that
        provision outlines. See Muscarello v. United States, 524 U.S. 125,
        138–39 (1998).
              So I would apply the rule of lenity to settle that “grievous
        ambiguity.” 1 And as the Majority Opinion explains, applying that
        rule begets the conclusion that a defendant qualifies for safety-



        1 Still, I note that some say that application of the rule of lenity requires only
        that, after resort to all the traditional tools of interpretation, “a reasonable
        doubt persists” about the statute’s intended meaning. See United States v.
        McNab, 331 F.3d 1228, 1239 n.21 (11th Cir. 2003) (quoting Moskal v. United
        States, 498 U.S. 103, 108 (1990)); see also Antonin Scalia & Bryan A. Garner,
        Reading Law: The Interpretation of Legal Texts 299 (2012) (favoring this
        formulation, even though it is “more defendant-friendly than most”
        formulations, for “when the government means to punish, its commands
        must be reasonable clear.”).
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 26 of 85




        19-14650            ROSENBAUM, J., Concurring                        2

        valve relief as long as he does not satisfy all three of the factors 18
        U.S.C. § 3353(f)(1) identifies.
               That said, the Dissent’s common-sense interpretation of §
        3553(f)(1), which reads the “and” as an “or,” has a lot of appeal
        because it converges with what appears to be the statute’s manifest
        intent. Under the original version of § 3553(f)(1), a defendant
        qualified for safety-valve relief only if he did “not have more than
        1 criminal history point, as determined under the sentencing
        guidelines.” Violent Crime Control and Law Enforcement Act of
        1994, Pub. L. No. 103-322, § 80001(a), 108 Stat. 1796, 1985 (1994)
        (current version at 18 U.S.C. § 3353(f)(1)). As the name and content
        of that law indicate, and as then-President William Clinton
        explained before signing the law, Congress was particularly
        concerned when it enacted that statute about keeping “violent
        criminals off the street.” Remarks on Signing the Violent Crime
        Control and Law Enforcement Act of 1994, 2 Pub. Papers. 1539,
        1540 (Sept. 13, 1994). So the safety valve provided an escape from
        mandatory minimum sentences for only those with the most
        minimal criminal histories.
               The First Step Act then loosened up safety-valve eligibility a
        bit, authorizing relief from a mandatory minimum sentence for a
        defendant who, among other qualifications, “does not have” “more
        than 4 criminal history points,” “a prior 3-point offense,” “and” “a
        prior 2-point violent offense.” First Step Act of 2018, Pub. L. No.
        115-391, § 402(a)(1), 132 Stat. 5194, 5221 (2018) (amending 18
        U.S.C. § 3553(f)(1)). Though the Act expanded eligibility,
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022    Page: 27 of 85




        19-14650            ROSENBAUM, J., Concurring                      3

        Congress’s decision to make “a prior 2-point violent offense” either
        partially or wholly disqualifying (depending on whether the
        Majority Opinion or the Dissent is right) evinces Congress’s
        continued concern about authorizing safety-valve relief for anyone
        previously convicted of a truly violent crime. After all, a two-point
        offense is one for which a defendant was previously sentenced to
        imprisonment for a comparatively shorter sentence—for as few as
        two months. See U.S.S.G. § 4A1.1(b) (defining a two-point offense
        as one for which a sentence lasting between two and thirteen
        months was imposed).
                So from a common-sense standpoint driven by the purpose
        and statutory context of § 3553(f)(1), the Majority Opinion’s
        construction of that provision is entirely counterintuitive. To
        illustrate just how counterintuitive that construction is, imagine
        two hypothetical defendants. The first has seven violent three-
        point offenses (prior convictions for which a sentence of at least
        thirteen months was imposed, see U.S.S.G. §§ 4A1.1(a)), and has
        spent years in prison for those violent crimes. Although this first
        defendant’s total criminal history tallies twenty-one points—all
        incurred for committing violent crimes—he has no prior two-point
        violent convictions. And for that reason, he qualifies for the safety
        valve under the Majority Opinion’s interpretation of § 3553(f)(1).
        The second defendant, meanwhile, has just a single two-point
        violent conviction (which landed him in jail for only two months)
        and one three-point nonviolent conviction for a total of five points.
        Yet because that second defendant satisfies all three § 3353(f)(1)
USCA11 Case: 19-14650       Document: 72-1         Date Filed: 12/06/2022        Page: 28 of 85




        19-14650               ROSENBAUM, J., Concurring                            4

        factors, he does not qualify for safety-valve relief under the
        Majority Opinion’s interpretation of that provision. If the second
        defendant’s single two-point violent offense is enough to knock
        him out of contention for the safety valve, it is hard to see why
        Congress, in trying to restrict safety-valve access to nonviolent
        offenders, would have intended for the first defendant, with years
        in jail on 21 points’ worth of violent offenses, to qualify for it.
                Dismissing this contradiction, the Majority Opinion
        suggests that § 3553(f)(1)’s “requirement for a two-point violent
        offense can be fulfilled by a three-point offense.” See Maj. Op. at
        21 (citing United States v. Lopez, 998 F.3d 431, 440 (9th Cir. 2021)).
               But an analysis that lives by the text must also die by it. And
        the Majority Opinion’s suggestion that we can read § 3553(f)(1)’s
        reference to a “2-point violent offense, as determined under the
        sentencing guidelines” to mean a “2-point or more violent offense,
        as determined under the sentencing guidelines” would require us
        to add text that doesn’t exist. Indeed, the definition of “2-point
        offense” under the sentencing guidelines is mutually exclusive of
        the definition of “3-point offense.” 2 And as the Majority Opinion

        2Under the Sentencing Guidelines, a “2-point offense” is an offense for which
        the defendant was sentenced to “imprisonment of at least sixty days not
        counted in [U.S.S.G. § 4A1.1](a).” Subsection 4A1.1(a), in turn, provides that
        a prior conviction scores three points if the defendant was sentenced to
        “imprisonment exceeding one year and one month.” U.S.S.G. s 4A1.1(a). So
        a “2-point offense” is necessarily one where the defendant was sentenced to
        between 60 days and one year and one day shy of one month in prison, while
        a “3-point offense” is one where the defendant was sentenced to at least one
USCA11 Case: 19-14650       Document: 72-1       Date Filed: 12/06/2022        Page: 29 of 85




        19-14650              ROSENBAUM, J., Concurring                           5

        correctly notes, when we engage in a textual analysis, we can’t just
        add words that Congress did not write. See Maj. Op. at 12 (citing
        Korman v. HBC Fla., Inc., 182 F.3d 1291, 1296 (11th Cir. 1999)).
        Even the Majority Opinion appears to recognize the weakness in
        its suggestion, since it expressly declines to adopt the reading it
        suggests. See Maj. Op. at 21 (excusing its decision not to adopt this
        reading of the text because “[w]e need not—and do not—decide
        specific applications of the statute to offenders who are not before
        us”).
                To summarize, then, the upshot of the Majority Opinion’s
        construction of § 3553(f)(1) is this: the first defendant, who served
        years in prison for violent crimes, qualifies for safety-valve relief,
        while the second defendant, who served only two months in prison
        for one violent crime, does not. Why? According to the Majority
        Opinion, the answer is that the first defendant never committed a
        two-point violent offense while the second defendant did. Yet the
        first defendant served years in prison for his violent offenses, while
        the second defendant served only two months in prison for a single
        violent offense. That just seems wrong—especially because we
        know Congress was concerned about the problem of repeat violent
        offenders when it enacted and amended § 3553(f)(1).
              Besides the dissonance of that result, I am also unpersuaded
        by the Majority Opinion’s explanation for why its reading of §


        year and one month in prison. And a “3-point offense,” by definition, cannot
        qualify as a “2-point offense” under the Sentencing Guidelines.
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022    Page: 30 of 85




        19-14650            ROSENBAUM, J., Concurring                      6

        3553(f)(1) does not render the four-point criminal-history
        disqualification criterion surplusage. See Maj. Op. at 14–17
        (reasoning that a defendant with prior two-point and three-point
        offenses does not qualify for safety-valve relief when those
        convictions occurred more than ten or fifteen years ago, at which
        point the Sentencing Guidelines instruct courts to exclude those
        offenses from the defendant’s total criminal-history score). It
        seems odd to require courts to include points from prior
        convictions in assessing a defendant’s eligibility for safety-valve
        relief when the Sentencing Guidelines expressly instruct us to
        exclude those same points in determining the Sentencing
        Guidelines range—a fact that Congress knew, as Congress must at
        least implicitly approve the Sentencing Guidelines. See 28 U.S.C. §
        994(p).
                Still, though, the Supreme Court has cautioned us that “[t]he
        canon against surplusage is not an absolute rule.” Marx v. Gen.
        Revenue Corp., 568 U.S. 371, 385 (2013). And though I personally
        don’t find the Majority Opinion’s surplusage explanation satisfying,
        I also can’t say it’s wrong beyond question.
               Plus, the Majority Opinion is, of course, correct when it
        emphasizes that “and” is a conjunctive word. Not only does the
        statute use the word “and” to connect all three disqualifying factors
        under § 3553(f)(1), but it also uses “and” as a conjunctive word
        elsewhere in § 3553(f). And that further suggests that “and” means
        “and” in § 3553(f)(1). There is also no doubt that Congress
        employed the disjunctive “or” elsewhere in § 3553(f), which
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 31 of 85




        19-14650            ROSENBAUM, J., Concurring                       7

        similarly suggests that Congress would have used “or” in §
        3553(f)(1) if that’s what it intended.
               Each of these dueling interpretive canons and considerations
        seems to apply more strongly than the last in the context of
        analyzing § 3553(f)(1). At the end of the day, I am concerned that
        our decision today is based on “no more than a guess as to what
        Congress intended.” Ocasio v. United States, 578 U.S. 282, 296 n.8
        (2016) (quoting Muscarello, 524 U.S. at 138–39) (explaining the
        circumstances that trigger application of the rule of lenity). In my
        view, § 3553(f)(1) is just “grievously ambiguous.”
                With that in mind, I also have two concerns with following
        the Dissent’s construction. First, given the plain language of §
        3553(f)(1), I don’t think the statute clearly notifies defendants that
        satisfying only one or two of the three factors under § 3553(f)(1)
        will disqualify them from eligibility for safety-valve relief. And
        second, I don’t think we can rule out the possibility that Congress
        intended to use “and,” even though that seems unlikely to me. For
        these reasons, I am concerned that the Dissent’s construction,
        which replaces “and” with “or,” is unfaithful to the statutory
        language and therefore violates the separation of powers.
                Not for nothing, but those are precisely the two concerns
        the rule of lenity addresses. See United States v. Phifer, 909 F.3d
        372, 383 (11th Cir. 2018) (citing United States v. Bass, 404 U.S. 336,
        347 (1971)). As the Supreme Court has observed, the rule of lenity
        is just about as old as “the task of statutory ‘construction itself.’”
        United States v. Davis, 139 S. Ct. 2319, 2333 (2019) (quoting United
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022      Page: 32 of 85




        19-14650             ROSENBAUM, J., Concurring                        8

        States v. Wiltberger, 18 U.S. (5 Wheat.) 76, 95 (1820) (Marshall,
        C.J.)). Indeed, the rule of lenity reflects the law’s “tenderness” for
        “the rights of individuals” to receive “fair notice of the law” and
        “on the plain principle that the power of punishment is vested in
        the legislative, not in the judicial department.’” Id.
               Though the cases where the rule of lenity applies are few
        and far between—after all, it is a rule of last resort that applies only
        after exhausting the canons of statutory construction still leaves us
        with a “grievously ambiguous” statute—§ 3553(f)(1) is one of the
        rare statutes that require the rule’s application. And when we
        apply the rule of lenity here, we must conclude that a defendant is
        ineligible for safety-valve relief under § 3553(f)(1) only if his
        criminal history satisfies all three of the requirements the statute
        sets forth as disqualifying. For that reason, I concur in the
        judgment of the Majority Opinion.
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 33 of 85




        NEWSOM, Circuit Judge, joined by LAGOA, Circuit Judge,
        concurring:
               I concur in the Court’s decision and join its opinion in full. I
        write separately simply to articulate one more reason for rejecting
        the government’s anti-surplusage argument—and to comment,
        very briefly, on what I take to be the proper role of canons of
        construction in the interpretive enterprise.
               A lot of ink has been spilled over the anti-surplusage canon’s
        relevance to the question before us. Today’s majority and the
        Ninth Circuit have identified two different ways to eliminate the
        purported surplusage in § 3553(f)(1). See Maj. Op. at 14–17; United
        States v. Lopez, 998 F.3d 431, 440 (9th Cir. 2021). Today’s dissent,
        adopting the government’s position and joining the Fifth, Seventh,
        and Eighth Circuits, disagrees. See Dissenting Op. at 12–22; United
        States v. Palomares, 52 F.4th 640, 640–45 (5th Cir. 2022); United
        States v. Pace, 48 F.4th 741, 754–55 (7th Cir. 2022); United States v.
        Pulsifer, 39 F.4th 1018, 1021–22 (8th Cir. 2022). Here’s the thing,
        though: Even if the government and today’s dissenters had the
        stronger position in the surplusage battle, they wouldn’t win the
        interpretive war. The reason: The anti-surplusage canon gives us
        no license to skirt unambiguous text, and no canon can make the
        word “and” in § 3553(f)(1) mean “or.”
              “In interpreting written law, our duty is to ‘determine the
        ordinary public meaning’ of the provision at issue.” Heyman v.
        Cooper, 31 F.4th 1315, 1319 (11th Cir. 2022) (quoting Bostock v.
        Clayton County, 140 S. Ct. 1731, 1738 (2020)). To be sure, “[t]he
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022    Page: 34 of 85




        19-14650             NEWSOM, J., Concurring                        2

        canons of construction often ‘play a prominent role’ in that
        endeavor, serving as ‘useful tools’ to discern that ordinary
        meaning.” Id. (quoting Facebook, Inc. v. Duguid, 141 S. Ct. 1163,
        1173 (2021) (Alito, J., concurring)). I consult the canons routinely
        in statutory, regulatory, and contract cases—we all do. But the
        canons “are not ‘rules’ of interpretation in any strict sense.”
        Antonin Scalia & Bryan A. Garner, Reading Law: The
        Interpretation of Legal Texts 51 (2012). Rather, they are simply
        “presumptions about what an intelligently produced text conveys.”
        Id. Accordingly, in carrying out our basic task—discerning a
        written provision’s ordinary meaning—“we shouldn’t treat the
        canons ‘like rigid rules,’” and we should be alert to over- or
        misusing them. Heyman, 31 F.4th at 1319 (quoting Duguid, 141 S.
        Ct. at 1175 (Alito, J., concurring)). For it bears repeating that our
        “obligation is to the text and not the canons per se.” Id. at 1321–
        22; see also United States v. Monsanto, 491 U.S. 600, 611 (1989)
        (“[I]nterpretative canons are not a license for the judiciary to
        rewrite language enacted by the legislature.” (cleaned up)).
               The government’s anti-surplusage argument here—which,
        I’ll admit, is not without some force—violates this cardinal
        command. It would have us mechanically apply the anti-
        surplusage canon at the expense of § 3553(f)(1)’s plain text. But
        doing so exacts too great a cost. After all, “the usual ‘preference’
        for ‘avoiding surplusage constructions is not absolute,’” and
        “‘applying the rule against surplusage is, absent other indications,
        inappropriate’ when it would make an otherwise unambiguous
USCA11 Case: 19-14650     Document: 72-1     Date Filed: 12/06/2022    Page: 35 of 85




        19-14650             NEWSOM, J., Concurring                       3

        statute ambiguous.” Barton v. U.S. Att’y Gen., 904 F.3d 1294, 1301
        (11th Cir. 2018) (quoting Lamie v. United States Tr., 540 U.S. 526,
        536 (2004)). Thus, when we are “faced with a choice between a
        plain-text reading that renders a word or clause superfluous and an
        interpretation that gives every word independent meaning but, in
        the doing, muddies up the statute,” we “‘should prefer the plain
        meaning.’” Id. (quoting Lamie, 540 U.S. at 536). Only “that
        approach respects the words of Congress” and our limited judicial
        role. Lamie, 540 U.S. at 536.
               Put simply, just as no amount of canon-based massaging
        could make “white” mean “black” or “up” mean “down,” none can
        make the word “and” mean “or.” Now, maybe Congress just made
        a mistake—perhaps it meant to say “or” in § 3553(f)(1) instead of
        “and.” But “[i]t is beyond our province to rescue Congress from its
        drafting errors, and to provide for what we might think . . . is the
        preferred result.” Id. at 542 (quotation omitted). If Congress
        goofed, it should exercise its Article I authority to amend the
        statute; Article III doesn’t empower us to do Congress’s job for it.
        Were we to engage in interpretive gymnastics to make § 3553(f)(1)
        say what it objectively, demonstrably, verifiably does not say—in
        essence, to save Congress from itself—we would do the separation
        of powers, and democracy itself, a profound disservice.
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022      Page: 36 of 85




        JORDAN, J., Dissenting:
               The criminal history criteria of the so-called “safety-valve”
        provision allows a district court in certain narcotics cases to impose
        a sentence without regard to an otherwise-applicable statutory
        minimum if “the defendant does not have”
               (A) more than 4 criminal history points, excluding any
               criminal history points resulting from a 1-point
               offense, as determined under the sentencing
               guidelines;
               (B) a prior 3-point offense, as determined under the
               sentencing guidelines; and
               (C) a prior 2-point violent offense, as determined
               under the sentencing guidelines[.]
        18 U.S.C. § 3553(f)(1) (emphasis added). According to the
        majority’s reading of § 3553(f)(1)(A)-(C), the “and” linking
        subsections (f)(1)(A), (f)(1)(B), and (f)(1)(C) is conjunctive. A
        defendant who has seven 3-point felony offenses (but no 2-point
        violent offenses) is therefore eligible for “safety-valve” relief. So is
        a defendant who has five violent 2-point offenses (but no 3-point
        offenses).
               I very much doubt that this is the state of affairs that
        Congress envisioned when it revised the criminal history portion
        of the “safety valve” provision in the First Step Act of 2018. I agree
        with much of what Judge Branch has said, and join Parts I, II, III.A,
        and III.B of her dissent. I write separately to explain that—
        depending on the context—the word “and” can be read
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022      Page: 37 of 85




        19-14650                JORDAN, J., Dissenting                        2

        disjunctively in legal texts, and to set out the views of the Senators
        who proposed the exact provision that became § 3553(f)(1).
                                           I
               At the end of the day, the resolution of Mr. Garcon’s case
        turns on the meaning of the word “and” in § 3553(f)(1)(A)-(C). I
        therefore begin with how that word is understood.
               Generally “and” is used as a conjunctive connector of words,
        phrases, or clauses. See Am. Bankers Ins. Group v. United States,
        408 F.3d 1328, 1332 (11th Cir. 2005); The American Heritage
        Dictionary of the English Language 66 (5th ed. 2018). But here
        “and” is being used in a statute, so its legal sense matters. See, e.g.,
        Stansell v. Revolutionary Armed Forces of Colombia, 45 F. 4th
        1340, 1353-54 (11th Cir. 2022) (choosing the legal understanding,
        rather than the lay understanding, of a statutory term). And that is
        where things start to get interesting.
                By the mid-19th century, English courts had “already
        allowed for and = or and or = and.” Webster’s Dictionary of
        English Usage 94 (1989). The legal interchangeability between
        “and” and “or” was similarly understood across the pond in
        American law. The Supreme Court expressly recognized this
        fluidity in United States v. Fisk, 70 U.S. 445, 447 (1865), and legal
        dictionaries of the era did as well. See 1 Alexander M. Burill, A
        New Law Dictionary and Glossary: Containing Full Definitions of
        the Principal Terms of the Common and Civil Law 70 (1850)
        (“AND, in written instruments, is frequently construed to mean or,
USCA11 Case: 19-14650         Document: 72-1          Date Filed: 12/06/2022          Page: 38 of 85




        19-14650                    JORDAN, J., Dissenting                                3

        where reason and the intent of the parties requires it. . . . A similar
        rule of construing the conjunctive participle in a disjunctive sense,
        prevailed in the civil law. Sæpa ita comparatum est, ut conjuncta
        pro disjunctis accipiantur.”); 1 Stewart Rapalje & Robert L.
        Lawrence, A Dictionary of American and English Law, with
        Definitions of the Technical Terms of the Canon and Civil Laws 58
        (1888) (recognizing that “and” can be “construed to mean ‘or’” or
        “read [as] ‘or’”); Arthur English, Dictionary of Words and Phrases
        Used in Ancient and Modern Law 47 (1899) (“And. . . . Sometimes
        construed to mean ‘or.’”); James John Lewis, Collegiate Law
        Dictionary: A Dictionary of Technical Terms of the Law and of
        Words and Phrases Which Have Been Judicially Defined 13 (1925)
        (“[A]nd . . . In construing instruments and statutes, frequently
        construed as meaning ‘or[.]’”); William E. Baldwin, Baldwin’s
        Century Edition of Bouvier’s Law Dictionary 71 (1926) (“AND. In
        order for the court to ascertain the intention of the legislature in
        construction of statutes, they are often compelled to construe ‘or’
        as meaning ‘and,’ and again ‘and’ as ‘or.’”).1


        1 For other early 20th-century sources repeating the same theme, see 1 Judicial

        and Statutory Definitions of Words and Phrases 386-394 (West. Pub. Co. 1904)
        (“[the] strict meaning [of ‘and’ and ‘or’] is more readily departed from than
        that of any other words, and one read in the place of the other in deference to
        the meaning of the context,” so that “[‘and’] must be regarded as a convertible
        term with ‘or,’ if the sense so requires, even in a criminal statute, where a strict
        construction usually prevails”); 3 William M. McKinney & David S. Garland,
        American & English Encyclopedia of Law and Practice 932 (1910) (essentially
        the same).
USCA11 Case: 19-14650      Document: 72-1       Date Filed: 12/06/2022    Page: 39 of 85




        19-14650               JORDAN, J., Dissenting                        4

               We’ve said the same things several times. For example, in
        Peacock v. Lubbock Compress Co., 252 F. 2d 892, 893 (5th Cir.
        1958), we explained that “the word ‘and’ is not a word with a single
        meaning, for chameleonlike, it takes its color from its
        surroundings.” More recently, we noted that
               “[e]very use of ‘and’ or ‘or’ as a conjunction involves
               some risk of ambiguity.” As we have recognized in
               our cases, “[i]t is an established princip[le] that ‘the
               word “or” is frequently construed to “and,” and vice
               versa, in order to carry out the evident intent of the
               parties.’” In other words, “there is more to ‘and’ than
               meets the eye.”
        Shaw v. Nat’l Union Fire Ins. Co. of Pittsburgh, 605 F.3d 1250, 1253
        (11th Cir. 2010) (citations omitted).
               In sum, “[t]he simplest-looking words are often among the
        most complicated, and ‘and’ is no exception.” R.W. Burchfield,
        Fowler’s Modern English Usage 52 (Rev. 3d ed. 2004). As one legal
        dictionary has put it: “‘And’ is a conjunction that has an inherent
        ambiguity in its use . . . . [As an example,] ‘the clerk requires A, B,
        and C,’ may mean that the clerk requires one of the three or that
        the clerk requires all three at once.” 1 Bouvier Law Dictionary 148
        (Desk ed. 2012). Accord De Sylva v. Ballentine, 351 U.S. 570, 573
        (1956) (“We start with the proposition that the word ‘or’ is often
        used as a careless substitute for the word ‘and’; that is, it is often
        used in phrases where ‘and’ would express the thought with
        greater clarity.”); Bryan A. Garner, Garner’s Dictionary of Legal
        Usage 56 (3d ed. 2011) (“Sloppy drafting sometimes leads courts to
USCA11 Case: 19-14650       Document: 72-1        Date Filed: 12/06/2022        Page: 40 of 85




        19-14650                 JORDAN, J., Dissenting                            5

        recognize that and in a given context means or, much to the
        chagrin of some judges[.]”).2
                                             II
                The original “safety valve” provision, enacted by Congress
        in 1994, allowed district courts to sentence certain narcotics
        defendants without regard to an otherwise-applicable statutory
        minimum if certain criteria were established. One of those criteria
        was that the defendant did “not have more than 1 criminal history
        point, as determined under the sentencing guidelines.” Violent
        Crime Control and Law Enforcement Act of 1994, Pub. L. 103-33,
        Title VIII, § 80001, 108 Stat. 1796 (Sept. 13, 1994). “The intent, clear
        from the face of the [provision], [wa]s to provide a ‘safety valve’ so
        that less culpable offenders [we]re not subject to mandatory
        minimums.” United States v. McFarlane, 81 F.3d 1013, 1014 (11th
        Cir. 1996). For almost a quarter of a century, the criminal history
        criteria of the “safety valve” provision remained unchanged.
                                             A
               In November of 2018, Senator Chuck Grassley—together
        with 11 fellow Senators serving as original co-sponsors—
        introduced a bill in the Senate that would, as relevant here, change
        the criminal history criteria for “safety valve” relief. That bill, as
        drafted, did not become law. But its proposed language for the
        revised version of 18 U.S.C. § 3553(f)(1) remained unchanged when

        2There are no entries for “and” in the 2019 edition of Black’s Law Dictionary
        or in the 2016 edition of Merriam-Webster’s Dictionary of Law.
USCA11 Case: 19-14650        Document: 72-1         Date Filed: 12/06/2022         Page: 41 of 85




        19-14650                   JORDAN, J., Dissenting                              6

        the First Step Act was passed a month later—subsections (f)(1)(A),
        (f)(1)(B), and (f)(1)(C) were connected by the word “and.” See The
        First Step Act, S. 3649, § 402(B) (“Broadening of Existing Safety
        Valve”), 115th Cong., 2d Sess. (Nov. 15, 2018). 3
               The Senate Committee on the Judiciary—through Senator
        Grassley and his co-sponsors—published a summary of what S.
        3649 was meant to do. With respect to the proposed amendment
        of the criminal history criteria of the “safety valve” provision, they
        explained that the broadened version would still limit relief to
        defendants with little or no criminal history:
                This section expands the existing safety valve to
                include offenders with up to four criminal history
                points, excluding 1-point offenses, such as minor
                misdemeanors. However, offenders with prior “3
                point” felony convictions (sentences exceeding one
                year and one month) or prior “2 point” violent
                offenses (violent offenses with sentences of at least 60
                days) will not be eligible for the safety valve absent a
                judicial finding that those prior offenses substantially
                overstate the defendant’s criminal history and danger
                of recidivism.




        3 So that the reader can compare it with § 3553(f)(1), a copy of § 402 of S. 3649
        is attached as an appendix.
USCA11 Case: 19-14650        Document: 72-1         Date Filed: 12/06/2022         Page: 42 of 85




        19-14650                   JORDAN, J., Dissenting                              7

        Senate Committee on the Judiciary, “The First Step Act of 2018 (S.
        3649)—as introduced,” p. 2 (Nov. 15, 2018) (emphasis added). 4
                So, according to the Senators who proposed the language
        that ultimately became § 3553(f)(1) with no changes, a defendant
        who had more than 4 criminal history points, or a 3-point offense,
        or a 2-point violent offense would not be eligible for “safety valve”
        treatment. In other words, the “and” in the new subsections
        (f)(1)(A)-(C)—the word we are debating in this case—was meant to
        be disjunctive, and not conjunctive. 5
                “Legislative history is not the law, but [it] can help us
        understand what the law means.” Robert A. Katzmann, Judging
        Statutes 38 (2014). When a statutory term is unclear, certain types
        of legislative materials—if probative of intent or purpose—can help
        courts figure out the better (or more appropriate) reading of the
        term. “Traditionally,” then, “the Supreme Court and other federal
        courts have routinely considered statements by sponsors when
        relevant to an issue of statutory interpretation.” William N.
        Eskridge, Jr., Interpreting Law: A Primer on How to Read Statutes
        and the Constitution 246 (2016). 6


        4 A copy of the summary prepared by the Senate Committee on the Judiciary
        is also attached as an appendix.
        5 It is also telling that the Senators who introduced S. 3649 used the words
        “conviction,” “offense,” and “sentence” interchangeably.
        6  Although the Supreme Court may have recently turned away from
        legislative materials in a number of cases, that course is “remarkable in light
        of the close analogy to constitutional materials, where the . . . Court cites and
USCA11 Case: 19-14650        Document: 72-1         Date Filed: 12/06/2022         Page: 43 of 85




        19-14650                   JORDAN, J., Dissenting                              8

                I do not suggest that the collective view of Senator Grassley
        and his Senate co-sponsors is determinative as to the meaning of
        “and.” But I do submit that it is relevant. See, e.g., Digit. Realty
        Tr., Inc. v. Somers, 138 S. Ct. 767, 777-78 (2018) (considering
        legislative materials concerning a statute’s purpose in determining
        the meaning of a statutory term); Anderson v. Cagle’s, Inc., 488
        F.3d 945, 958 (11th Cir. 2007) (considering a sponsor’s statement
        about the purpose of a proposed statutory amendment).
               After all, “[i]f a statute is to make sense, it must be read in
        the light of some assumed purpose. A statute merely declaring a
        rule, with no purpose or objective, is nonsense.” Karl N.
        Llewellyn, Remarks on the Theory of Appellate Decision and the
        Rules or Canons about How Statutes Are to Be Construed, 3 Vand.
        L. Rev. 395, 400 (1950). Our job is to “ascertain the . . . intention
        of [Congress],” and in “order to do this” we are sometimes
        “compelled to construe ‘or’ as meaning ‘and,’ and again ‘and’’ as
        meaning ‘or.’” Fisk, 70 U.S. at 447.
                                               B
             “[C]ommon sense is not irrelevant in construing statutes.”
        Owusu-Ansah v. Coca-Cola Co., 715 F.3d 1306, 1312 (11th Cir.


        debates The Federalist Papers as though they were barnacles attached to the
        Constitution.” Eskridge, Interpreting Law, at 247. And if the majority is able
        to rely on sources like the Senate’s legislative drafting manual, I don’t see why
        the collective view of those who drafted and proposed what became §
        3553(f)(1) is taboo.
USCA11 Case: 19-14650        Document: 72-1        Date Filed: 12/06/2022        Page: 44 of 85




        19-14650                  JORDAN, J., Dissenting                             9

        2013). Here a disjunctive reading of “and” in § 3553(f)(1) makes a
        lot of sense.
               As Judge Branch convincingly explains, if the word “and” is
        read conjunctively—so that a defendant is disqualified from “safety
        valve” relief only if he has more than 4 criminal history points
        (subsection (f)(1)(A)), and a 3-point offense (subsection (f)(1)(B)),
        and a 2-point violent offense (subsection (f)(1)(C))—then
        subsection (f)(1)(A) is rendered superfluous. Why? Because a
        defendant who has both a 3-point offense and a violent 2-point
        offense—two of the three required criteria according to the
        majority—necessarily has more than 4 criminal history points. No
        matter what math one uses, 3 + 2 = 5, and subsection (f)(1)(A)
        becomes meaningless. 7
               We “are obliged to give effect, if possible, to every word
        Congress used,” Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979),
        and reading “and” disjunctively seems like a small linguistic price
        to pay to avoid making subsection (f)(1)(A) superfluous. See 1A
        Norman Singer, Sutherland on Statutory Construction § 21:14 (7th
        ed. & Nov. 2020 update). Given the choices available, it is better
        to read a word in its non-usual (but legally permissible) sense than
        to render a statutory provision meaningless. As we have done

        7 Things would be markedly different if, for example, subsection (f)(1)(A) said
        “more than 6 criminal history points” because then a defendant with a single
        3-point offense and a single 2-point violent offense would not have 6 criminal
        history points. In that example, subsection (f)(1)(A) would still have
        independent effect.
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022   Page: 45 of 85




        19-14650              JORDAN, J., Dissenting                    10

        before, I would resolve the case on that basis. See Peacock , 252
        F.2d at 893 (construing the word “and” as “or” in order to prevent
        a provision from being “read . . . out of the statute”).
                                        III
               As I read § 3553(f)(1)(A)-(C), Mr. Garcon was ineligible for
        “safety valve” relief because he had a prior 3-point offense. With
        respect, I dissent from the majority’s contrary conclusion.
USCA11 Case: 19-14650        Document: 72-1         Date Filed: 12/06/2022        Page: 46 of 85




        BRANCH, Circuit Judge, dissenting, in which GRANT and BRASHER,
        Circuit Judges, join, and JORDAN, Circuit Judge, joins as to Part I, II,
        III.A, and III.B:
              The safety-valve provision of the First Step Act permits a
        sentencing court to disregard an otherwise applicable statutory
        minimum sentence for qualifying defendants. See 18 U.S.C.
        § 3553(f). Subsection (f)(1), one of five enumerated subsections
        that a defendant must meet to qualify for safety-valve relief,
        provides that a court must find that a “defendant does not have”:
               (A) more than 4 criminal history points, excluding any
               criminal history points resulting from a 1-point
               offense, as determined under the sentencing
               guidelines;

               (B) a prior 3-point offense, as determined under the
               sentencing guidelines; and

               (C) a prior 2-point violent offense, as determined
               under the sentencing guidelines;

        18 U.S.C. § 3553(f)(1) (emphasis added). The question we must
        answer in this appeal is how to interpret the “and” in subsection
        (f)(1)—a question that, as it turns out, is the subject of much debate
        in several of our sister circuits.1

        1
         The Fifth, Seventh, Eighth, and Ninth Circuits have addressed this issue. See,
        e.g., United States v. Palomares, 52 F.4th 640 (5th Cir. 2022); United States v.
        Pace, 48 F.4th 741(7th Cir. 2022); United States v. Pulsifer, 39 F.4th 1018 (8th
        Cir. 2022), petition for cert. filed, (U.S. Oct. 12, 2022) (No. 22-340); United
USCA11 Case: 19-14650       Document: 72-1          Date Filed: 12/06/2022       Page: 47 of 85




        19-14650                 BRANCH, J., Dissenting                             2

                A circuit split now exists on this issue. On the one hand, the
        Ninth Circuit has held that the “and” in § 3553(f )(1) is conjunctive
        such that a defendant must possess all three criminal history criteria
        to be disqualified. United States v. Lopez, 998 F.3d 431 (9th Cir.
        2021). On the other hand, the Fifth, Eighth, and Seventh Circuits
        have held that a defendant who possesses any one of the specified
        criminal history criteria is disqualified, albeit by reaching this
        conclusion in different ways. The Fifth Circuit and Eighth Circuit
        held that the “and” bears a conjunctive but distributive meaning;
        the Seventh Circuit held that the “and” is disjunctive. See United
        States v. Palomares, 52 F.4th 640, 643–45 (5th Cir. 2022); United
        States v. Pulsifer, 39 F.4th 1018, 1021 (8th Cir. 2022); United States
        v. Pace, 48 F.4th 741, 754–55 (7th Cir. 2022). Thus, the interpretive
        question of first impression presented in our circuit is not as simple
        as the Majority makes it out to be, and the Majority’s decision
        today—which sides with the Ninth Circuit—only deepens the
        circuit split.
               I dissent because the Majority’s interpretation is contrary to
        the structure and context of the statute. And it creates two
        surplusage problems. First, it renders an entire subsection—


        States v. Lopez, 998 F.3d 431 (9th Cir. 2021), petition for reh’g en banc
        pending. Similar appeals remain pending in the Fourth, Sixth, and Tenth
        Circuits. See, e.g., United States v. Jones, case no. 21-4605 (4th Cir.) (oral
        argument pending); United States v. Haynes, case no. 22-5132 (6th Cir.) (oral
        argument held Oct. 20, 2022); United States v. Kolkman, case no. 22-8004 (10th
        Cir.) (oral argument held Nov. 17, 2022).
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 48 of 85




        19-14650               BRANCH, J., Dissenting                        3

        (f)(1)(A)—redundant. Second, it disregards Congress’s plain
        instruction that all pertinent statutory determinations for purposes
        of § 3553(f)(1) are to be made “as determined under the sentencing
        guidelines.” Once context and structural cues are considered, the
        best reading of § 3553(f)(1) is that it bars safety-valve relief for
        defendants who have any one of the enumerated criminal history
        characteristics in (A)–(C). Accordingly, I would hold that Garcon
        is ineligible for safety-valve relief because he has a disqualifying 3-
        point offense under § 3553(f)(1)(B).
                                   I.     Background
               The facts surrounding Garcon’s underlying conviction are
        not relevant to this appeal. Suffice it to say, Garcon pleaded guilty
        to a drug offense which carried a statutory minimum sentence. In
        an attempt to avoid the statutory minimum, Garcon sought refuge
        in the safety-valve provision of § 3553(f), as amended by the First
        Step Act of 2018, which instructs district courts to impose a
        sentence pursuant to the Sentencing Guidelines without regard to
        any applicable statutory minimum sentence if the court finds that
        the defendant meets certain requirements.
               As amended by the First Step Act of 2018, the safety-valve
        provision provides:
               Notwithstanding any other provision of law, in the
               case of an offense under [various drug-related
               statutes], the court shall impose a sentence pursuant
               to guidelines promulgated by the United States
               Sentencing Commission . . . without regard to any
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022      Page: 49 of 85




        19-14650              BRANCH, J., Dissenting                        4

              statutory minimum sentence, if the court finds at
              sentencing, after the Government has been afforded
              the opportunity to make a recommendation, that—

              (1) the defendant does not have—

                     (A) more than 4 criminal history points,
                     excluding any criminal history points resulting
                     from a 1-point offense, as determined under
                     the sentencing guidelines;

                     (B) a prior 3-point offense, as determined
                     under the sentencing guidelines; and

                     (C) a prior 2-point violent offense, as
                     determined under the sentencing guidelines;

              (2) the defendant did not use violence or credible
              threats of violence or possess a firearm or other
              dangerous weapon (or induce another participant to
              do so) in connection with the offense;

              (3) the offense did not result in death or serious bodily
              injury to any person;

              (4) the defendant was not an organizer, leader,
              manager, or supervisor of others in the offense, as
              determined under the sentencing guidelines and was
              not engaged in a continuing criminal enterprise, as
              defined in section 408 of the Controlled Substances
              Act; and
USCA11 Case: 19-14650        Document: 72-1        Date Filed: 12/06/2022        Page: 50 of 85




        19-14650                  BRANCH, J., Dissenting                             5

               (5) not later than the time of the sentencing hearing,
               the defendant has truthfully provided to the
               Government all information and evidence the
               defendant has concerning the offense or offenses that
               were part of the same course of conduct or of a
               common scheme or plan, but the fact that the
               defendant has no relevant or useful other information
               to provide or that the Government is already aware
               of the information shall not preclude a determination
               by the court that the defendant has complied with this
               requirement.

               Information disclosed by a defendant under this
               subsection may not be used to enhance the sentence
               of the defendant unless the information relates to a
               violent offense.

        18 U.S.C. § 3553(f) (2018). 2 The first safety-valve requirement,
        § 3553(f)(1), is the one at issue.
               In the district court proceedings below, Garcon argued that
        the “and” in subsection (f)(1)(B) was conjunctive, meaning that a
        defendant is eligible for safety-valve relief so long as he does not
        have all three specified criminal history characteristics in
        § 3553(f)(1)(A)–(C). The government, on the other hand, argued
        that if a defendant has any one of the three criminal history

        2
         Prior to the First Step Act amendment, § 3553(f)(1) disqualified any defendant
        from safety-valve relief who had “more than 1 criminal history point, as
        determined under the sentencing guidelines.” See 18 U.S.C. § 3553(f)(1)
        (2016).
USCA11 Case: 19-14650      Document: 72-1       Date Filed: 12/06/2022      Page: 51 of 85




        19-14650                BRANCH, J., Dissenting                         6

        characteristics in § 3553(f)(1)(A)–(C), then he is ineligible for safety-
        valve relief. The district court determined that § 3553(f)(1) was
        unambiguous, and “[t]he plain meaning of the statute require[d] all
        three subsections . . . to be met before the defendant becomes
        ineligible for safety valve [relief].” The district court noted that its
        reading “create[d] an absurd result,” but that it was bound to apply
        the plain language of the statute.
               The government appealed, arguing that, when examined in
        the broader context of the statute as whole, the only reasonable
        interpretation was that the “and” in § 3553(f)(1) operated
        disjunctively. A unanimous panel of this Court held that the plain
        text of the statute was clear because context and the canon against
        surplusage dictated that the “and” in § 3553(f)(1) did not bear its
        ordinary conjunctive meaning. United States v. Garcon, 997 F.3d
        1301, 1304–06 (11th Cir. 2021), vacated, 23 F.4th 1334 (11th Cir.
        2022). Rather, textual and structural indicators revealed that the
        “and” is disjunctive. Id. at 1305–06. Garcon petitioned for
        rehearing en banc. This Court voted to grant rehearing en banc,
        vacated the panel opinion, and directed the parties to brief one
        question: “Did the district court err in concluding that defendant
        Julian Garcon met the safety-valve-eligibility requirement set forth
        at 18 U.S.C. § 3553(f)(1).” United States v. Garcon, 23 F.4th 1334
        (11th Cir. 2022).
              Before the en banc court, the government argued that the
        “and” is conjunctive but distributive and that the preceding “does
        not have” qualifier in § 3553(f)(1) independently applied to each of
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 52 of 85




        19-14650               BRANCH, J., Dissenting                        7

        the disqualifying criminal history characteristics listed in (A)–(C).
        Alternatively, the government maintained that the prior panel
        correctly determined that the “and” in § 3553(f)(1) is disjunctive.
        Under either scenario, the result is the same—if a defendant
        possesses any one of the specified criminal history characteristics,
        then he is ineligible for safety-valve relief.
               The Majority now holds that the “and” in § 3553(f)(1) is
        conjunctive, reasoning that the conjunctive meaning is compelled
        by the plain text of the statute under the ordinary meaning canon
        of statutory construction and the canon of consistent usage. Under
        the Majority’s holding, defendants like Garcon, who possess one or
        two of the disqualifying criminal history characteristics in
        § 3553(f)(1) are eligible for safety-valve relief—i.e., to be sentenced
        below an otherwise applicable statutory minimum—as long as the
        defendant does not have all three criminal history characteristics.
        In other words, the Majority’s interpretation requires that in all
        cases a district court impose a sentence consistent with the
        Sentencing Guidelines, without regard to any statutory minimum
        sentence, if the district court finds that “the defendant does not
        have” “as determined under the sentencing guidelines” more than
        4 criminal history points, excluding 1-point offenses, AND a prior
        3-point offense, AND a prior 2-point violent offense.
              But giving “and” in § 3553(f)(1) a conjunctive meaning as the
        Majority does violates the text of the statute and renders an entire
        subsection superfluous.      Accordingly, I would hold that,
        considering the context and structure of the statute, the best
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022    Page: 53 of 85




        19-14650              BRANCH, J., Dissenting                       8

        reading of § 3553(f)(1) is that a defendant is ineligible for safety-
        valve relief if he has any one of the three disqualifying criminal
        history characteristics set forth in § 3353(f)(1)’s safety-valve
        eligibility checklist. Thus, Garcon would be ineligible for safety-
        valve relief because he has a disqualifying 3-point offense under
        § 3553(f)(1)(B). Consequently, I respectfully dissent because the
        Majority’s interpretation is contrary to the text of the statute when
        considered in context and violates the canon against surplusage.
               My dissent proceeds in four parts. First, I start where all
        issues of statutory interpretation must—with the text of the
        statute, guided by the interpretive canons of statutory
        construction. Second, I explain how the Majority’s conjunctive
        interpretation renders a portion of the statute superfluous. Third,
        I explain other problems presented by the Majority’s
        interpretation. Lastly, I explain why the rule of lenity does not
        apply.
                              II.    Standard of Review
               Issues of statutory interpretation are reviewed de novo.
        United States v. Zuniga-Arteaga, 681 F.3d 1220, 1223 (11th Cir.
        2012). In conducting statutory interpretation, “we do not look at
        one word or term in isolation but rather look to the entire statute
        and its context.” Edison v. Douberly, 604 F.3d 1307, 1310 (11th Cir.
USCA11 Case: 19-14650      Document: 72-1       Date Filed: 12/06/2022      Page: 54 of 85




        19-14650                BRANCH, J., Dissenting                         9

        2010); In re Walter Energy, Inc., 911 F.3d 1121, 1143 (11th Cir.
        2018) (same).
                                    III.    Discussion
                   A. Context demonstrates that the “and” in
                      subsection (1) of the safety-valve statute is
                      disjunctive
                In determining the meaning of the safety-valve requirement
        in § 3553(f)(1), our “starting point . . . is the language of the statute
        itself.” Consumer Prod. Safety Comm’n v. GTE Sylvania, Inc., 447
        U.S. 102, 108 (1980); see also United States v. DBB, Inc., 180 F.3d
        1277, 1281 (11th Cir. 1999) (“The starting point for all statutory
        interpretation is the language of the statute itself.”).
               In this case, we must interpret how the word “and” operates
        in the eligibility checklist in 18 U.S.C. § 3553(f)(1). “[O]ur authority
        to interpret statutory language is constrained by the plain meaning
        of the statutory language in the context of the entire statute, as
        assisted by the canons of statutory construction.” Edison, 604 F.3d
        at 1310.
               Pursuant to the ordinary-meaning canon—the “most
        fundamental semantic rule of interpretation”—words are
        presumed to bear “their ordinary, everyday meanings.” Antonin
        Scalia & Bryan A. Garner, Reading Law: The Interpretation of
        Legal Texts 69 (2012). The Majority is certainly correct that “and”
        is ordinarily defined as “along with or together with”—carrying
        with it a conjunctive meaning. See And, Webster’s Third New Int’l
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 55 of 85




        19-14650               BRANCH, J., Dissenting                       10

        Dictionary (2005). Thus, the word “and” is presumed to bear its
        ordinary conjunctive meaning. See Am. Bankers Ins. Grp. v.
        United States, 408 F.3d 1328, 1332 (11th Cir. 2005). But the
        conjunctive presumption given the term “and” by the ordinary-
        meaning canon is rebuttable. Although words are presumed to
        bear their ordinary meaning, context can dictate otherwise. Scalia
        & Garner, supra, at 70; see also Am. Bankers Ins., 408 F.3d at 1332
        (explaining that “the word ‘and’ is presumed to be used in its
        ordinary sense, that is, conjunctively,” “unless the context dictates
        otherwise”). Accordingly, rather than viewing the term “and” in
        isolation, we must “look to the entire statutory context,” DBB, Inc.,
        180 F.3d at 1281, and we must “give effect, if possible, to every
        word Congress used,” Reiter v. Sonotone Corp., 442 U.S. 330, 339
        (1979). Indeed, statutory interpretation “is a holistic endeavor. A
        provision that may seem ambiguous in isolation is often clarified
        by the remainder of the statutory scheme . . . .” United Sav. Ass’n
        of Tex. v. Timbers of Inwood Forest Assocs., 484 U.S. 365, 371
        (1988). Once context and structural cues are considered, the best
        reading of the “and” in § 3553(f)(1) is that it operates disjunctively.
               It is well established that “there is more to ‘and’ than meets
        the eye.” Shaw v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 605
        F.3d 1250, 1253 (11th Cir. 2010) (quoting OfficeMax, Inc. v. United
        States, 428 F.3d 583, 588 (6th Cir. 2005)). For “the word ‘and’ is not
        a word with a single meaning”; like a “chameleon[], it takes its
        color from its surroundings.” Peacock v. Lubbock Compress Co.,
USCA11 Case: 19-14650        Document: 72-1         Date Filed: 12/06/2022         Page: 56 of 85




        19-14650                  BRANCH, J., Dissenting                              11

        252 F.2d 892, 893 (5th Cir. 1958). 3 As a result,“[c]ourts are often
        compelled to construe ‘or’ as meaning ‘and,’ and again ‘and’ as
        meaning ‘or.’”4 Id. (quoting United States v. Fisk, 70 U.S. 445, 447

        3
         Decisions issued by the former Fifth Circuit before October 1, 1981, are
        binding precedent in our Circuit. Bonner v. City of Prichard, 661 F.2d 1206,
        1207 (11th Cir. 1981) (en banc).
        4
          Judge Newsom’s concurrence implies that I am breaking new ground by
        construing “and” to mean “or.” Newsom, J., Concurring Op. at 3 (“Put
        simply, just as no amount of canon-based massaging could make ‘white’ mean
        ‘black’ or ‘up’ mean ‘down,’ none can make the word ‘and’ mean ‘or.’”). Not
        so. Rather, as we noted in Peacock—like it or not—courts often face imperfect
        drafting and, as a result, “are often compelled to construe ‘or’ as meaning
        ‘and,’ and again ‘and’ as meaning ‘or.’” Peacock, 252 F.2d at 893 (quoting
        United States v. Fisk, 70 U.S. 445, 447 (1865)); see, e.g., Confederated Tribes
        & Bands of Yakama Nation v. Yakima Cnty., 963 F.3d 982, 990 (9th Cir. 2020)
        (“[J]ust because the ordinary meaning of ‘and’ is typically conjunctive does not
        mean ‘and’ cannot take on other meaning in context. Indeed, ‘and’ can also
        mean ‘or’ in some circumstances.” (internal citation omitted)); OfficeMax, Inc.
        v. United States, 428 F.3d 583, 588 (6th Cir. 2005) (explaining that in the tax
        code, “Congress used ‘and’ in more than one sense . . . giving it a conjunctive
        meaning (requiring all items) in some places and giving it a disjunctive or
        cumulative meaning (allowing any of the items) in other places”); United
        States v. Hodge, 321 F.3d 429, 436 (3d Cir. 2003) (holding that “or” in 21 U.S.C.
        § 802(32) is conjunctive); United States v. Gomez-Hernandez, 300 F.3d 974,
        978–79 (8th Cir. 2002) (holding that the “and” in the “crime of violence”
        definition in U.S.S.G. § 2L1.2(b)(1)(A) is disjunctive), abrogated on other
        grounds by, Descamps v. United States, 570 U.S. 254 (2013); Bruce v. First Fed.
        Sav. & Loan Ass’n of Conroe, Inc., 837 F.2d 712, 714–17 (5th Cir. 1988)
        (holding that the term “and” in 12 U.S.C. § 1464(q)(1) is disjunctive); see also
        Bryan A. Garner, A Dictionary of Modern Legal Usage 55 (2d ed. 1995)
        (“Oddly, and is frequently misused for or where a singular noun, or one of two
        nouns, is called for. . . . Sloppy drafting sometimes leads courts to recognize
        that and in a given context means or, much to the chagrin of some judges.”).
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 57 of 85




        19-14650               BRANCH, J., Dissenting                       12

        (1865)); see also e.g., Encino Motorcars, LLC v. Navarro, 138 S. Ct.
        1134, 1141 (2018) (examining whether the word “or” in a statute
        was disjunctive or conjunctive); Noell v. Am. Design, Inc., 764 F.2d
        827, 833 (11th Cir. 1985) (“It is an established principle that the
        word ‘or’ is frequently construed to mean ‘and,’ and vice versa, in
        order to carry out the evident intent of the parties.” (quotation
        omitted)). Thus, “every use of ‘and’ or ‘or’ as a conjunction
        involves some risk of ambiguity.” Shaw, 605 F.3d at 1253
        (quotation omitted). Accordingly, although the word “and” carries
        a presumption that it bears a conjunctive meaning, that
        presumption can be overcome by context.
                When interpreting a statute—and certainly where, as here,
        there is more than one reasonable interpretation of a statutory
        term—we can look to the canons of statutory construction as a
        guide. “The canons assist the Court in determining the meaning
        of a particular statutory provision by focusing on the broader,
        statutory context.” CBS Inc. v. PrimeTime 24 Joint Venture, 245
        F.3d 1217, 1225 (11th Cir. 2001). Looking at the entire statutory
        context and adhering to our obligation to give effect to every word,
        if possible, that Congress used, there is a strong contextual basis for
        reading the “and” in § 3553(f)(1) disjunctively. Quite simply, the
        statutory context establishes that if the “and” is read conjunctively,
        then subsection (A) is rendered superfluous. Specifically, for each
        criminal history criterion in subsections (A), (B), and (C), Congress
        included the language, “as determined under the sentencing
        guidelines.” If a defendant has a prior 3-point offense “as
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 58 of 85




        19-14650               BRANCH, J., Dissenting                      13

        determined under the sentencing guidelines” under subsection (B),
        and a prior 2-point violent offense “as determined under the
        sentencing guidelines” under subsection (C), then it follows that he
        necessarily has 5 criminal history points—i.e., more than 4 criminal
        history points, excluding any 1-point offenses for purposes of
        subsection (A) “as determined under the sentencing guidelines.”
        Thus, if the “and” in § 3553(f)(1) is read conjunctively, then
        subsection (A) has no independent operation and is superfluous.
        On the other hand, reading “and” disjunctively avoids rendering
        subsection (A) superfluous and gives every part of § 3553(f)(1)
        meaning.
               It is a well-established principle that interpretations that
        cause a provision to have no consequence or to duplicate another
        provision should be avoided. See Scalia & Garner, supra, at 174–
        79. Accordingly, “[i]f a provision is susceptible of (1) a meaning
        that gives it an effect already achieved by another provision, or that
        deprives another provision of all independent effect, and
        (2) another meaning that leaves both provisions with some
        independent operation, the latter should be preferred.” Id. at 176;
        see also TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (explaining
        that construing a statute so as to avoid rendering any clause,
        sentence, or word “superfluous, void, or insignificant” “is a cardinal
        principle of statutory construction” (quotations omitted)). The
        surplusage canon “is strongest when[, as here,] an interpretation
        would render superfluous another part of the same statutory
        scheme.” Marx v. Gen. Revenue Corp., 568 U.S. 371, 386 (2013).
USCA11 Case: 19-14650         Document: 72-1         Date Filed: 12/06/2022         Page: 59 of 85




        19-14650                   BRANCH, J., Dissenting                              14

        Accordingly, I would hold that the “and” in § 3553f)(1) is
        disjunctive. 5
              Consequently, I agree with the Seventh Circuit that the
        conjunctive interpretation advanced by Garcon and adopted by the

        5
          I note that the distributive approach advanced by the government and
        endorsed by the Eighth and Fifth Circuits is an equally strong interpretation
        given the context and structure of § 3553(f)(1), and it renders the same result
        as the disjunctive reading. As we have recognized, when used as a
        conjunctive, the word “and” “can be used either ‘jointly’ (e.g., “both A and B”)
        or ‘severally’ (e.g., “A and B meaning A or B, or both”).” Shaw, 605 F.3d at
        1254 (alterations adopted) (quotation omitted). Here, if the conjunctive “and”
        is read in its distributive “several” sense—as the Eighth Circuit and Fifth
        Circuit have held—then, as with a disjunctive reading of “and,” a defendant
        similarly is ineligible for safety-valve relief if he has any one of the three
        disqualifying criminal history characteristics in § 3553(f)(1). See Palomares,
        52 F.4th at 643–45 (holding that the “and” in § 3553(f)(1) is distributive “such
        that ‘does not have’ independently applies to each item in” § 3553(f)(1)(A)–
        (C)); Pulsifer, 39 F.4th at 1021 (explaining that as applied to § 3553(f)(1), the
        “‘distributive’ sense of the word [‘and’] would mean that the requirement that
        a defendant ‘does not have’ certain elements of criminal history is distributed
        across the three subsections, and a defendant is ineligible if he fails any one of
        the three conditions.”).
                As the Fifth Circuit explained in Palomares, § 3553(f) as a whole
        “contains a list of affirmative requirements” that a defendant must satisfy to
        be eligible for safety-valve relief. Palomares, 52 F.4th at 644. But the statute
        “opens with a negative prefatory phrase coupled with an em-dash (‘does not
        have—’) followed by a conjunctive list (A, B, and C).” Id. at 642. Thus, the
        grammatical structure of § 3553(f) distributes the phrase “‘does not have’” to
        “each item in the list (does not have (A), does not have (B), and does not have
        (C)).” Id. at 643. I agree with the Fifth Circuit that this distributive
        interpretation is a natural reading of the statute, and it avoids violating the
        canon against surplusage.
USCA11 Case: 19-14650         Document: 72-1         Date Filed: 12/06/2022         Page: 60 of 85




        19-14650                   BRANCH, J., Dissenting                              15

        Majority “creates more problems than solutions and renders a
        portion of the statute superfluous.” Pace, 48 F.4th at 754; see also
        Palomares, 52 F.4th at 645(explaining that under a conjunctive
        interpretation of “and” “[§] 3553(f)(1)(A) would be surplusage”).
        The Majority adheres too rigidly to the ordinary-meaning and
        consistent usage canons, 6 at the expense of the “cardinal principle
        of statutory construction that a statute ought, upon the whole, to
        be so construed that, if it can be prevented, no clause, sentence, or
        word shall be superfluous, void, or insignificant.” TRW Inc., 534
        U.S. at 31 (quotations omitted); see also Parker Drilling Mgmt.
        Servs., Ltd. v. Newton, 139 S. Ct. 1881, 1890 (2019) (explaining that
        it is a “cardinal principle of interpretation that courts must give
        effect, if possible, to every clause and word of a statute” (quoting
        Loughrin v. United States, 573 U.S. 351, 358 (2014))). It is true that
        the canons of construction “are not mandatory rules.” Chickasaw
        Nation v. United States, 534 U.S. 84, 94 (2001) (quotation omitted).
        But here, it is possible to give effect to every word of a statute—
        but only by adopting a disjunctive reading of “and.” As a result, we
        should give the canon against surplusage particular weight.




        6
          Related to the ordinary-meaning canon is the canon of consistent usage,
        which is the general principle that a term ordinarily bears the same meaning
        each time it is used in a given statute. Scalia & Garner, supra, at 170–73.
        Similar to the ordinary-meaning canon, “the presumption of consistent usage
        readily yields to context.” Util. Air Regul. Grp. v. EPA, 573 U.S. 302, 320 (2014)
        (quotation omitted).
USCA11 Case: 19-14650         Document: 72-1          Date Filed: 12/06/2022          Page: 61 of 85




        19-14650                   BRANCH, J., Dissenting                                16

                As for the consistent usage and ordinary-meaning canons,
        “[s]pecific canons are often countered by some maxim pointing in
        a different direction.” Id. (alteration adopted) (quotation omitted).
        See also Scalia & Garner, supra, at 59. Such is the case here. 7
                         B. The Majority’s conjunctive interpretation
                             renders parts of the statute superfluous
               As explained previously, reading “and” in a conjunctive
        (non-distributive) sense as the Majority does renders subsection (A)
        superfluous because a defendant who has a prior 3-point offense
        under subsection (B) and a prior 2-point violent offense under
        subsection (C) will necessarily have more than 4 criminal history
        points for purposes of subsection (A). No one disputes that 3+2=5.

        7
          The Majority contends that its conjunctive interpretation is “buttressed” by
        section 302(a) of the Senate’s Legislative Drafting Manual because it directs
        that “and” should be used “to indicate that a thing is included in the class only
        if it meets all of the criteria.” Office of Legislative Counsel, U.S. Senate, Legis.
        Drafting Manual § 302(a) (1997). See https://law.yale.edu/sites/default/
        files/documents/pdf/Faculty/SenateOfficeoftheLegislativeCounsel_Legislat
        iveDraftingManual%281997%29.pdf. I am skeptical as a general matter of the
        value of the legislative drafting manual as an interpretative aid—it is
        infrequently and rarely relied upon by courts (by my count it has been cited in
        only 15 published opinions in the Supreme Court and across the circuits).
        Further, it is clear that Congress does not strictly abide by its provisions.
        Indeed, the Majority ignores that subsection (c) of section 302 also provides
        that “[i]n a statement in the negative, ‘or’ is almost always the correct
        word . . . .” Id. § 302(c). Section 3553(f)(1) is just such a statement in the
        negative, yet Congress used “and,” thereby contradicting the express guidance
        of the drafting manual. Given that Congress does not adhere to the guidance
        of the drafting manual, its value as an interpretive aid is negligible at best.
USCA11 Case: 19-14650         Document: 72-1         Date Filed: 12/06/2022         Page: 62 of 85




        19-14650                   BRANCH, J., Dissenting                              17

        Rather, Garcon and the Majority attempt to avoid the superfluity
        problem with subsection (A) by proffering the misguided
        explanation that “prior offenses” which do not score criminal
        history points for purposes of subsection (A) should nonetheless be
        scored and considered 3-point offenses or 2-point violent offenses
        for purposes of § 3553(f)(1)(B) and (C). 8 Under this sometimes-we-
        count-sometimes-we-don’t theory, a prior offense could be
        “worth” criminal history points for purposes of § 3553(f)(1)(B) and
        (C) but actually add no points to the defendant’s criminal history
        score for purposes of § 3553(f)(1)(A) due to either the age of the
        offense or the single-sentence rule.9 I disagree for several reasons.

        8
         I note that the unanimous panel in the Eighth Circuit squarely rejected this
        approach. See Pulsifer, 39 F.4th at 1020. And it was not endorsed by the
        majorities in either Pace or Palomares—however, the dissenting judges in
        both Pace and Palomares embrace the same theory that Garcon and the
        Majority here advance. Pace, 48 F.4th at 763–64 (Wood, J., dissenting in part);
        Palomares, 52 F.4th at 655–56 (Willett, J., dissenting).
        9
          Although the Ninth Circuit in Lopez held that the “and” in § 3553(f)(1) is
        conjunctive and that there was no surplusage problem with subsection (A), it
        did so for very different reasons than the Majority adopts here. 998 F.3d at
        436–40, petition for reh’g en banc pending. A majority of the Ninth Circuit
        held that a three-point offense under subsection (B) could simultaneously
        satisfy subsection (C) if it was for a violent offense, leaving a defendant with
        less than 4 criminal history points for purposes of (A)—meaning subsection A
        was not superfluous. Id. at 440. Notably, neither Garcon nor the Majority
        here pursued the Lopez line of reasoning in this case. And for good reason—
        the problem with the Lopez majority’s reasoning, as noted by Judge M. Smith,
        who concurred in part, dissented in part, and concurred in the judgment in
        Lopez, is that the Lopez majority’s reasoning effectively “rewrites the plain
        language of subsection (C) to read “a prior violent offense of at least 2 points.”
USCA11 Case: 19-14650        Document: 72-1         Date Filed: 12/06/2022        Page: 63 of 85




        19-14650                  BRANCH, J., Dissenting                             18

                First, this approach violates the plain text of the statute. As
        discussed previously, for each criterion in subsections (A), (B), and
        (C), Congress included the language, “as determined under the
        sentencing guidelines.” 18 U.S.C. § 3553(f)(1)(A)–(C). In other
        words, Congress’s directive is clear—in determining whether “a
        defendant does not have” (A) “more than 4 criminal history points,
        excluding any criminal history points from 1-point offenses,” (B) “a
        prior 3-point offense,” and (C) “a prior 2-point violent offense,”
        courts should consult and follow the directives of the sentencing
        guidelines when determining whether the defendant has the
        disqualifying criminal history specified in § 3553(f)(1)(A)–(C). See
        Gall v. United States, 552 U.S. 38, 50 n.6 (2007) (explaining in the
        context of another subsection of § 3553 that “[t]he fact that
        § 3553(a) explicitly directs sentencing courts to consider the
        Guidelines supports the premise that district courts must begin
        their analysis with the Guidelines and remain cognizant of them
        throughout the sentencing process”); Conn. Nat’l Bank v.
        Germain, 503 U.S. 249, 253 (1992) (“[C]ourts must presume that a
        legislature says in a statute what it means and means what it says
        there.”); Palomares, 52 F.4th at 646 (explaining that Congress
        “explicitly incorporated the Sentencing Guidelines by reference” in


        Id. at 445 (M. Smith, J., concurring in part, dissenting in part, and concurring
        in the judgment) (emphasis added); see also Palomares, 52 F.4th at 645–46
        (holding that the Lopez majority’s reasoning “violates the plain wording of
        § 3553(f)(1)(C)” and disregards the “as determined under the sentencing
        guidelines” language in the statute).
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 64 of 85




        19-14650               BRANCH, J., Dissenting                       19

        § 3553(f)(1)). The Majority’s inclusion of “prior offenses” that do
        not score criminal history points for purpose of § 3553(f)(1)(B) and
        (C) violates Congress’s plain directive.
               Second, the Majority’s theory that subsection (A) of
        § 3553(f)(1) is not superfluous if “and” is read conjunctively is
        premised on the idea that Congress introduced a new concept of
        “prior offense” in § 3553(f)(1) because the sentencing guidelines are
        framed around “prior sentences,” not “prior offenses.” I disagree.
        The sentencing guidelines clearly contemplate that a “prior
        sentence” is synonymous with and shorthand for a “prior offense.”
        The Majority is ignoring that the guidelines define “prior sentence”
        to mean “any sentence previously imposed upon adjudication of
        guilt, whether by guilty plea, trial, or plea of nolo contendere, for
        conduct not part of the instant offense.” U.S.S.G. § 4A1.2(a)(1)
        (emphasis added). In other words, a “prior sentence” previously
        imposed for conduct not part of the instant offense is a “prior
        offense.”
               Indeed, it is clear from other sections of the guidelines that
        the term “prior sentence” is synonymous with a “prior offense.”
        See, e.g., U.S.S.G. § 2L1.2 cmt. (n.6) (explaining that a departure
        based on the seriousness of a “prior offense” may be warranted in
        certain circumstances, including when “the prior conviction is too
        remote to receive criminal history points (see § 4A1.2(e)))”; Id.
        § 4A1.2(a)(2) (explaining that “[p]rior sentences always are counted
        separately if the sentences were imposed for offenses that were
        separated by an intervening arrest (i.e., the defendant is arrested for
USCA11 Case: 19-14650      Document: 72-1       Date Filed: 12/06/2022       Page: 65 of 85




        19-14650                BRANCH, J., Dissenting                         20

        the first offense prior to committing the second offense”))
        (emphasis added); Id. § 4A1.2(c)(1) (explaining that “[s]entences for
        the following prior offenses . . . are counted only if . . . .”) (emphasis
        added). Furthermore, we have consistently understood “prior
        sentences” as used in the guidelines to be synonymous with a
        defendant’s prior offenses of conviction. See United States v.
        Glover, 154 F.3d 1291, 1293 n.3 (11th Cir. 1989) (“Section 4A1.1
        assigns criminal history points for certain prior convictions based
        on a variety of factors, including the length of the sentence of
        imprisonment imposed.”); United States v. Orozco, 121 F.3d 628,
        630 (11th Cir. 1997) (“Under the sentencing guidelines, criminal
        history points are assigned for prior criminal convictions.”).
               Third, the Majority has crafted an unusual approach that
        would involve assigning criminal history points to a defendant’s
        “prior offense” where that offense did not otherwise receive
        criminal history points “as determined under the sentencing
        guidelines.” But the statute points specifically to the sentencing
        guidelines, which do no such thing. Rather, Chapter 4 of the
        guidelines determines, for all circumstances, whether a prior
        offense receives criminal history points, and it directs that certain
        prior offenses are not counted. Section 4A1.1 specifies when points
        are added to “prior sentences” for purposes of calculating a
        defendant’s criminal history score:
               The total points from subsections (a) through (e)
               determine the criminal history category in the
               Sentencing Table in Chapter Five, Part A.
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022       Page: 66 of 85




        19-14650              BRANCH, J., Dissenting                        21

              (a) Add 3 points for each prior sentence of
              imprisonment exceeding one year and one month.

              (b) Add 2 points for each prior sentence of
              imprisonment of at least sixty days not counted in (a).

              (c) Add 1 point for each prior sentence not counted in
              (a) or (b), up to a total of 4 points for this subsection.

              (d) Add 2 points if the defendant committed the
              instant offense while under any criminal justice
              sentence, including probation, parole, supervised
              release, imprisonment, work release, or escape status.

              (e) Add 1 point for each prior sentence resulting from
              a conviction of a crime of violence that did not receive
              any points under (a), (b), or (c) above because such
              sentence was treated as a single sentence, up to a total
              of 3 points for this subsection.

        (emphasis added). And § 4A1.2 and the commentary to § 4A1.1—
        which operate in tandem and must be read together—provide
        when sentences are counted or not counted for purposes of
        § 4A1.1(a)–(e). U.S.S.G. § 4A1.1 cmt. (n.1); see also United States
        v. Walker, 912 F.2d 1365, 1366 (11th Cir. 1990) (holding that
        “sections 4A1.1 and 4A1.2 must be read together”). Those rules
        provide that sentences of a certain age are not counted, U.S.S.G.
        § 4A1.2(e), and that multiple prior sentences imposed on the same
        day or stemming from the same charging document are treated as
        a single sentence, id. § 4A1.2(a)(2). Thus, the sentencing guidelines
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 67 of 85




        19-14650               BRANCH, J., Dissenting                      22

        make clear that a court cannot “add” criminal history points for a
        prior sentence, but then not count those points for purposes of
        determining the criminal history score.
                 By including the language “as determined under the
        sentencing guidelines” in subsections (A), (B), and (C), Congress
        plainly directed courts to consult and follow the directives of the
        sentencing guidelines when determining whether the defendant
        has the disqualifying criminal history specified in § 3553(f)(1)(A)–
        (C). Based on the statutory language and the text of the guidelines,
        I do not believe that Congress introduced a new concept of “prior
        offense” in § 3553(f)(1). Rather, I agree with the Eighth Circuit that
        Congress’s use of “prior offense” in the statute was simply “a form
        of common sense-shorthand . . . that incorporated the
        determinations of criminal history points under USSG § 4A1.1.”
        Pulsifer, 39 F.4th at 1020. Consequently, the Majority’s
        explanation for why subsection (A) is not superfluous under its
        conjunctive reading of the “and” in § 3553(f)(1) cannot stand, and
        it is left with a significant surplusage problem.
              C. In addition to surplusage, the Majority’s
                 interpretation presents other fundamental problems
               Surplusage is not the only problem with the Majority’s
        interpretation. In order to accept the Majority’s sometimes-we-
        count-sometimes-we-don’t theory, we would have to effectively
        rewrite subsections (B) and (C) in one of two ways. Specifically,
        for the Majority’s theory to work, we would have to remove the
        “as determined under the sentencing guidelines” language from
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 68 of 85




        19-14650               BRANCH, J., Dissenting                      23

        § 3553(f)(1)(B) and (C) because, as discussed previously, under the
        sentencing guidelines prior offenses of a certain age or that were
        treated as part of a single sentence do not receive points; therefore,
        in order for these unscored prior offenses to be a 3-point offense or
        a 2-point violent offense for purposes of (B) and (C), the “as
        determined under the sentencing guidelines” language must be
        removed. Alternatively, if no language is removed, then for the
        Majority’s theory to work, we would need to add language to the
        statute—i.e.,“a prior 3-point offense, as determined under the
        guidelines, regardless of whether the offense was counted ” or “a
        prior 3-point offense as determined solely under § 4A1.1 of the
        guidelines without regard to the counting rules of the guidelines.”
        But adding words to or removing words from a statute is a task
        which the judiciary is not at liberty to undertake. See Friends of
        Everglades v. S. Fla. Water Mgmt. Dist., 570 F.3d 1210, 1224 (11th
        Cir. 2009) (“[W]e are not allowed to add or subtract words from a
        statute; we cannot rewrite it.”); see also Blount v. Rizzi, 400 U.S.
        410, 419 (1971) (“[I]t is for Congress, not this Court, to rewrite the
        statute.”). Thus, § 3553(f)(1) cannot support the strained reading
        that Garcon and the Majority advance to support its conjunctive
        “and” interpretation.
              While I disagree with much of the Majority’s analysis, I note
        that we agree that its conjunctive (non-distributive) interpretation
        of “and” does not produce truly absurd results for purposes of
        invoking the absurdity canon. That is, if the text were clear in
        supporting the Majority’s reading, then the resulting absurdity
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 69 of 85




        19-14650               BRANCH, J., Dissenting                       24

        alone would not be a reason to vary from the text. See Small v.
        United States, 544 U.S. 385, 404 (2005) (Thomas, J., dissenting)
        (explaining that “[w]e should employ [the] canon [against
        absurdities] only where the result of applying the plain language
        would be, in a genuine sense, absurd, i.e., where it is quite
        impossible that Congress could have intended the result . . . and
        where the alleged absurdity is so clear as to be obvious to most
        anyone” (quotation omitted)). Nevertheless, I note that under the
        Majority’s interpretation virtually every criminal defendant will
        pass § 3553(f)(1)’s requirements and qualify for safety-valve relief,
        including serious, repeat violent offenders. The only defendants
        excluded under the Majority’s interpretation are those that have
        more than 4 criminal history points, AND a prior 3-point offense,
        AND a prior 2-point violent offense—a unique criminal history
        cocktail to be sure. In other words, there is no limit on the number
        of criminal history points or three point-offenses or two-point
        violent offenses a defendant may have, as long as he does not have
        all three components of the criminal history cocktail. See also
        Pace, 48 F.4th at 755 (concluding that the conjunctive
        interpretation “produces absurd results” because it would “afford
        leniency to defendants with more serious offenses (those serious
        enough to receive three criminal history points) while denying
        safety-valve eligibility to the defendants with less serious offenses
        that received only two points”).
              Although the Majority suggests that the government’s
        concern that serious, repeat violent offenders will qualify for safety-
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 70 of 85




        19-14650               BRANCH, J., Dissenting                      25

        valve relief is unfounded because § 3553(f)(2)–(5) will often
        disqualify those types of defendants, the Majority ignores that
        subsections (f)(2)–(5) disqualify defendants based on conduct in
        connection with the instant offense. In contrast, subsection (f)(1)
        is the only subsection focused on a defendant’s prior criminal
        history. Accordingly, (f)(2)–(5) do not operate to disqualify
        offenders with a serious, repeat, or violent criminal history from
        safety-valve relief. The application of the Majority’s theory to
        Garcon demonstrates this point. Garcon had three criminal history
        points, but four 3-point offenses for purposes of subsection (B) (one
        prior offense that scored 3 points and three older ones that did not),
        and two 1-point offenses (that did not score points due to age). Yet,
        he still qualifies for safety-valve relief under the Majority’s
        interpretation. In fact, even if Garcon had 20 3-point prior offenses
        (totaling 60 criminal history points), he would qualify for safety-
        valve relief because he does not have a 2-point violent offense.
        Thus, the government has a legitimate concern that serious, repeat
        offenders—even defendants with prior convictions for murder—
        may qualify for safety-valve relief.
               Accordingly, although the ordinary meaning and the
        consistent usage canons of statutory construction advanced by the
        Majority may counsel in favor of its conjunctive interpretation,
        those principles of interpretation are cabined by the statutory
        context and countered by the canon against surplusage, which
        point us in a different direction. A disjunctive interpretation, by
        contrast, gives full effect to each of the provisions in § 3553(f)(1),
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 71 of 85




        19-14650               BRANCH, J., Dissenting                      26

        better adhering to the text of the statute by giving each provision
        its full effect. Consequently, the ordinary-meaning canon and the
        related consistent usage canon marshaled by the Majority must
        readily yield to context.
                         D. The Rule of Lenity Does Not Apply
               As a final point, the Majority concludes that if the canons of
        statutory construction lend toward two different interpretations,
        then we are left with an ambiguous statute and the rule of lenity
        would apply, such that we would be compelled to construe “and”
        using its conjunctive approach. The Majority is wrong.
               “The rule of lenity is a canon of statutory construction that
        requires courts to construe ambiguous criminal statutes narrowly
        in favor of the accused.” United States v. Watts, 896 F.3d 1245,
        1255 (11th Cir. 2018) (quotation omitted). When the rule of lenity
        applies, it prevents a court from “giv[ing] the text a meaning that is
        different from its ordinary, accepted meaning, and that disfavors
        the defendant.” Burrage v. United States, 571 U.S. 204, 216 (2014).
               “The simple existence of some statutory ambiguity,
        however, is not sufficient to warrant application of [the rule of
        lenity], for most statutes are ambiguous to some degree.”
        Muscarello v. United States, 524 U.S. 125, 138 (1998). The Supreme
        Court has affirmed repeatedly that the mere fact that canons of
        statutory construction may point in different directions or that it is
        possible to articulate a narrower construction of a statute do not
        render a statute ambiguous for purposes of invoking the rule of
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 72 of 85




        19-14650               BRANCH, J., Dissenting                      27

        lenity. Moskal v. United States, 498 U.S. 103, 108 (1990); United
        States v. Shabani, 513 U.S. 10, 17 (1994); Smith v. United States, 508
        U.S. 223, 239 (1993). Similarly, “[a] statute is not ‘ambiguous’ for
        purposes of lenity merely because there is a division of judicial
        authority over its proper construction.” Reno v. Koray, 515 U.S.
        50, 64 (1995) (quotations omitted). Rather, the rule of lenity is
        reserved for when “grievous ambiguity” remains “even after resort
        to ‘the language and structure, legislative history, and motivating
        policies of the statute.’” Moskal, 498 U.S. at 108 (quoting Bifulco
        v. United States, 447 U.S. 381, 387 (1980)); see also Barber v.
        Thomas, 560 U.S. 474, 488 (2010); Chapman v. United States, 500
        U.S. 453, 463 (1991); Shular v. United States, 140 S. Ct. 779, 788
        (2020) (Kavanaugh, J., concurring). A grievous ambiguity exists
        when, after applying all the tools of statutory interpretation, “the
        Court must simply guess as to what Congress intended.’” Barber,
        560 U.S. at 488 (quoting Bifulco, 447 U.S. at 387). As a result, “the
        rule of lenity rarely comes into play.” Shular, 140 S. Ct. at 788
        (Kavanaugh, J., concurring) (emphasis added).
               The Majority faithfully cites the grievous ambiguity
        standard, but then applies it incorrectly. According to the Majority,
        even though—in its view—numerous tools of statutory
        construction point toward its interpretation, if the canon against
        surplusage points toward the government’s interpretation, then
        the rule of lenity would apply and require us to give the word “and”
        its ordinary, conjunctive meaning. But the grievous ambiguity
        standard is not the toothless one that the Majority applies. The rule
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022     Page: 73 of 85




        19-14650               BRANCH, J., Dissenting                      28

        of lenity has no application in the absence of grievous ambiguity in
        the statute, and one tool of statutory construction pointing in a
        different direction does not mean that there is a grievous ambiguity
        in the statute. Moskal, 498 U.S. at 108; Shabani, 513 U.S. at 17;
        Smith, 508 U.S. at 239. Here, after considering the structure and
        context of the statute and applying the traditional tools of statutory
        construction, a best reading of “and” in § 3553(f)(1) clearly
        emerges. To the extent there remains ambiguity in § 3553(f)(1), it
        is far from grievous. Accordingly, the rule of lenity has no role to
        play in the interpretation of § 3553(f)(1), and I agree with the Fifth
        and Seventh Circuits on this point. See Palomares, 52 F.4th at 647;
        Pace, 48 F.4th at 755 (rejecting the argument that the rule of lenity
        applied and explaining that the two interpretations of “and” in
        § 3553(f)(1) were not “equally plausible”). The Majority’s dicta
        about the rule of lenity runs afoul of the Supreme Court’s teachings
        on the rule. If the Majority were to faithfully apply the rule, it too
        would conclude that the rule has no application here.
                                      E. Conclusion
               A disjunctive interpretation of “and” in § 3553(f)(1) is
        supported by the traditional rules of statutory construction and
        gives meaning to every clause of the statute (without requiring the
        mental gymnastics or rewriting of the statute that the Majority’s
        conjunctive interpretation requires). Accordingly, I would hold
        that the “and” in § 3553(f)(1) is disjunctive. However, regardless of
        whether the court reads the “and” in § 3553(f)(1) as disjunctive or
        distributive, the best reading of § 3553(f)(1) is that it bars safety-
USCA11 Case: 19-14650     Document: 72-1     Date Filed: 12/06/2022    Page: 74 of 85




        19-14650              BRANCH, J., Dissenting                     29

        valve relief for defendants who have any one of the enumerated
        criminal history characteristics in (A)–(C). Thus, Garcon is
        ineligible for safety-valve relief because he has a disqualifying 3-
        point offense under § 3553(f)(1)(B), and I would vacate his sentence
        and remand for resentencing. The Majority’s interpretation is
        contrary to the text of the statute when considered in context and
        renders portions of the statute superfluous. Consequently, I
        respectfully dissent.
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022     Page: 75 of 85




        BRASHER, Circuit Judge, Dissenting:
               I join Judge Branch’s dissent. I write separately to make a
        comment on criminal-history-based sentencing and to give some
        advice to district judges about how to deal with the majority’s
        decision.
               Federal sentencing policy is, to a significant extent, based on
        the idea that we should impose harsher sentences on people with
        more significant crimes in their past. The upshot is that two people
        can commit the same crime in the same way in the same place on
        the same day, but they will receive markedly different sentences if
        they have committed a different number or type of crimes in the
        past. This policy is built into the sentencing guidelines, where the
        severity of sentences increases based on the accumulation of
        criminal history points. See U.S.S.G. § 4.1.1 et seq. And it is
        reflected in important federal statutes that impose mandatory
        minimums for offenders based on criminal history—the number of
        crimes committed in the past, the severity of the crime, the
        violence associated with those crimes, etc. See, e.g., 18 U.S.C. §
        924(e); 21 U.S.C. § 841(b)(1)(A)(viii).
               There is no question that this sentencing scheme is
        constitutional. See Ewing v. California, 538 U.S. 11 (2003). People
        who commit more serious and more violent crimes in the past are
        likely to commit more serious and more violent crimes in the
        future. And statistics tell us that it takes a longer sentence to deter
        and rehabilitate a repeat criminal as compared to a first-time
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022    Page: 76 of 85




        19-14650              BRASHER, J., Dissenting                      2

        offender. So it is perfectly rational to account for an offender’s
        criminal history when imposing a sentence for a new offense.
               But I am concerned that the federal courts are increasingly
        turning this rational system into an arbitrary and capricious game
        of gotcha. The judicial elimination of the residual clause of the
        Armed Career Criminal Act, for instance, has led courts to impose
        its mandatory minimums in a difficult-to-justify way. Here’s an
        example: For purposes of counting previous convictions towards
        the mandatory minimum, a court must treat a previous conviction
        for an attempted robbery as nonviolent, even if the victim is shot
        and killed during the attempt; but a court must treat a previous
        conviction for a successful robbery as violent, even if it was
        committed with a handwritten note. See United States v. Taylor,
        142 S. Ct. 2015 (2022). I could go on with more examples, but the
        problem has already been catalogued elsewhere. See generally id.
        at 2026 (Thomas, J., dissenting); Borden v. United States, 141 S. Ct.
        1817, 1855-57 (2021) (Kavanaugh, J., dissenting).
              Now our Court has adopted a reading of the safety valve
        that makes the most violent and recidivist criminals eligible for a
        sentence below the mandatory minimum. If two people commit
        the same crime, why should the one with decades of 3-point
        violent felony convictions receive a lower sentence than the one
        whose past crimes are a single 3-point nonviolent offense and a 2-
        point violent misdemeanor? See Rosenbaum, Concurring Op., at
        3–5; Branch, Dissenting Op., at 23-26; United States v. Pace, 48
        F.4th 741, 755 (7th Cir. 2022). The majority opinion has no
USCA11 Case: 19-14650      Document: 72-1      Date Filed: 12/06/2022      Page: 77 of 85




        19-14650               BRASHER, J., Dissenting                        3

        justification for such a result, and neither do I. Under the Court’s
        decision, only an unusually hapless defendant with an odd
        combination of past offenses will be subject to a mandatory
        minimum because of his criminal history. I fear that, if we keep
        going down this path, our criminal-history-based sentencing
        scheme will become so arbitrary as to raise serious questions about
        its constitutionality. See Chapman v. United States, 500 U.S. 453,
        464–65 (1991) (under the Due Process Clause of the Fifth
        Amendment, a sentence may not be based “on an arbitrary
        distinction”). And I think this possibility is another point in favor of
        Judge Branch’s perfectly reasonable reading of the statute.

                With all of that in mind, here is my advice for district judges:
        The Court’s opinion gives you discretion to sentence offenders
        with serious and violent criminal histories to sentences below the
        applicable mandatory minimum. But you shouldn’t do it. Your job
        is getting more difficult. Because of this opinion, you will have to
        calculate sentencing ranges under the guidelines that presume
        some offenders will be eligible for significantly lower sentences
        than they should justifiably receive. See United States v. Quirante,
        486 F.3d 1273, 1275-76 (11th Cir. 2007). But no one in the majority
        has suggested that you should actually sentence repeat criminals as
        if they were first-time offenders. “[S]afety valve eligibility does not
        guarantee [a defendant] a below-statutory minimum sentence; it
        just gives the court the opportunity to sentence below the
        minimum if it believes it is appropriate.” United States v. Owens,
        38 F.4th 1, 3 (8th Cir. 2022). “[A] court compelled to disregard a
USCA11 Case: 19-14650     Document: 72-1      Date Filed: 12/06/2022    Page: 78 of 85




        19-14650              BRASHER, J., Dissenting                      4

        mandatory minimum sentence in favor of the guidelines range” by
        the safety valve “may vary upward to and even past the mandatory
        minimum point after considering the § 3553(a) factors—so long as
        the final sentence is reasonable.” Quirante, 486 F.3d at 1276.
               The Court’s decision deepens a circuit split that is sure to
        attract the attention of the Supreme Court. In the meantime, if a
        criminal defendant has a serious 3-point offense or a 2-point violent
        offense in his past, a district judge should carefully consider
        exercising his or her discretion to impose a sentence at the
        otherwise applicable mandatory minimum.
                                                     USCA11 Case: 19-14650                            Document: 72-1                   Date Filed: 12/06/2022              Page: 79 of 85
                                                                                                                              66
                                                                         1              felony drug offense has become final, such person
                                                                         2              shall be sentenced to a term of imprisonment of not
                                                                         3              less than 20 years’’ and inserting ‘‘If any person
                                                                         4              commits such a violation after a prior conviction for
                                                                         5              a serious drug felony or serious violent felony has
                                                                         6              become final, such person shall be sentenced to a
                                                                         7              term of imprisonment of not less than 15 years’’;
                                                                         8              and
                                                                         9                       (2) in paragraph (2), in the matter following
                                                                       10               subparagraph (H), by striking ‘‘felony drug offense’’
                                                                       11               and inserting ‘‘serious drug felony or serious violent
                                                                       12               felony’’.
                                                                       13               (c) APPLICABILITY                    TO     PENDING CASES.—This sec-
                                                                       14 tion, and the amendments made by this section, shall
                                                                       15 apply to any offense that was committed before the date
                                                                       16 of enactment of this Act, if a sentence for the offense has
                                                                       17 not been imposed as of such date of enactment.
                                                                       18      SEC. 402. BROADENING OF EXISTING SAFETY VALVE.

                                                                       19               (a) AMENDMENTS.—Section 3553 of title 18, United
                                                                       20 States Code, is amended—
                                                                       21                        (1) in subsection (f)—
                                                                       22                                  (A) in the matter preceding paragraph
                                                                       23                        (1)—
                                                                       24                                         (i) by striking ‘‘or section 1010’’ and
daltland on DSKBBV9HB2PROD with BILLS




                                                                       25                                  inserting ‘‘, section 1010’’; and


                                                                                   •S 3649 PCS

                                        VerDate Sep 11 2014   23:01 Nov 26, 2018   Jkt 089200   PO 00000   Frm 00066   Fmt 6652   Sfmt 6201   E:\BILLS\S3649.PCS   S3649
                                                     USCA11 Case: 19-14650                            Document: 72-1                   Date Filed: 12/06/2022              Page: 80 of 85
                                                                                                                              67
                                                                         1                                        (ii) by inserting ‘‘, or section 70503 or
                                                                         2                                 70506 of title 46’’ after ‘‘963)’’;
                                                                         3                                 (B) by striking paragraph (1) and insert-
                                                                         4                       ing the following:
                                                                         5                       ‘‘(1) the defendant does not have—
                                                                         6                                 ‘‘(A) more than 4 criminal history points,
                                                                         7                       excluding any criminal history points resulting
                                                                         8                       from a 1-point offense, as determined under the
                                                                         9                       sentencing guidelines;
                                                                       10                                  ‘‘(B) a prior 3-point offense, as determined
                                                                       11                        under the sentencing guidelines; and
                                                                       12                                  ‘‘(C) a prior 2-point violent offense, as de-
                                                                       13                        termined under the sentencing guidelines;’’; and
                                                                       14                                  (C) by adding at the end the following:
                                                                       15 ‘‘Information disclosed by a defendant under this sub-
                                                                       16 section may not be used to enhance the sentence of the
                                                                       17 defendant unless the information relates to a violent of-
                                                                       18 fense.’’; and
                                                                       19                        (2) by adding at the end the following:
                                                                       20               ‘‘(g) INADEQUACY OF CRIMINAL HISTORY.—
                                                                       21                        ‘‘(1) IN        GENERAL.—If                  subsection (f) does not
                                                                       22               apply to a defendant because the defendant does not
                                                                       23               meet the requirements described in subsection (f)(1)
                                                                       24               (relating to criminal history), the court may, upon
daltland on DSKBBV9HB2PROD with BILLS




                                                                       25               prior notice to the Government, waive subsection


                                                                                   •S 3649 PCS

                                        VerDate Sep 11 2014   23:01 Nov 26, 2018   Jkt 089200   PO 00000   Frm 00067   Fmt 6652   Sfmt 6201   E:\BILLS\S3649.PCS   S3649
                                                     USCA11 Case: 19-14650                            Document: 72-1                   Date Filed: 12/06/2022              Page: 81 of 85
                                                                                                                              68
                                                                         1              (f)(1) if the court specifies in writing the specific
                                                                         2              reasons why reliable information indicates that ex-
                                                                         3              cluding the defendant pursuant to subsection (f)(1)
                                                                         4              substantially overrepresents the seriousness of the
                                                                         5              defendant’s criminal history or the likelihood that
                                                                         6              the defendant will commit other crimes.
                                                                         7                       ‘‘(2) PROHIBITION.—This subsection shall not
                                                                         8              apply to any defendant who has been convicted of a
                                                                         9              serious drug felony or a serious violent felony, as
                                                                       10               those terms are defined in section 102 of the Con-
                                                                       11               trolled Substances Act (21 U.S.C. 802).
                                                                       12               ‘‘(h) DEFINITION                  OF      VIOLENT OFFENSE.—As used
                                                                       13 in this section, the term ‘violent offense’ means a crime
                                                                       14 of violence, as defined in section 16, that is punishable
                                                                       15 by imprisonment.’’.
                                                                       16               (b) APPLICABILITY.—The amendments made by this
                                                                       17 section shall apply only to a conviction entered on or after
                                                                       18 the date of enactment of this Act.
                                                                       19      SEC. 403. CLARIFICATION OF SECTION 924(c) OF TITLE 18,

                                                                       20                              UNITED STATES CODE.

                                                                       21               (a) IN GENERAL.—Section 924(c)(1)(C) of title 18,
                                                                       22 United States Code, is amended, in the matter preceding
                                                                       23 clause (i), by striking ‘‘second or subsequent conviction
                                                                       24 under this subsection’’ and inserting ‘‘violation of this sub-
daltland on DSKBBV9HB2PROD with BILLS




                                                                                   •S 3649 PCS

                                        VerDate Sep 11 2014   23:01 Nov 26, 2018   Jkt 089200   PO 00000   Frm 00068   Fmt 6652   Sfmt 6201   E:\BILLS\S3649.PCS   S3649
klmnopmqrstuvwx
   USCA11 Case: 19-14650    Document: 72-1     Date Filed: 12/06/2022   Page: 82 of 85
         2345ÿ789          2 ÿ2 ÿÿ                             01
               ÿ !"#
           $ÿ%&'$ÿ () *+ "!$
                ,-.ÿ0122134564012213 71289:;<=ÿ>?@ABACADBÿDE
           DCF?EÿC?EGÿHDGIEAJABKÿLÿDEÿGDE?ÿMDE>JÿAJÿ-NIF-O?CAP?>
           QJABKÿCF?ÿN?CC?E4OR4N?CC?EÿG?CFD>;ÿSDEÿ?T-GIN?UÿVVB?M4
           ODEBWWÿIE?H?>?JÿVVX?Mÿ1BKN-B>WW;ÿ8RIF?BJUÿJN-JF?JUÿ-B>
           -IDJCEDIF?Jÿ-E?ÿAKBDE?>;
                ,O.ÿXY713=0Z;<=ÿC?EGÿO?KABBABKÿMACFÿ-ÿBQG?E-N
           ,?;K;ÿVV[4FDQEÿMDE\>-RWW.ÿIE?H?>?Jÿ-NNÿC?EGJÿO?KABBABK
           MACFÿ-ÿN?CC?E;
           $ÿ%&]$ÿ !^_ÿ"`$
                 ,-.ÿaX b1X13=0;ÿCF?ÿN-JCÿHEAC?EADBÿCDÿAB>AH-C?ÿCF-Cÿ-ÿCFABKÿAJÿAB4
                 HNQ>?>ÿABÿCF?ÿHN-JJÿA@ÿACÿG??CJÿcÿDEÿGDE?ÿD@ÿCF?ÿHEA4
                 C?EA-dÿ-B>
                      ,L.ÿQJ?ÿVV-B>WWÿCDÿAB>AH-C?ÿCF-Cÿ-ÿCFABKÿAJÿAB4
                 HNQ>?>ÿABÿCF?ÿHN-JJÿDBNRÿA@ÿACÿG??CJÿ-NNÿD@ÿCF?ÿHEAC?EA-;
                 ,O.ÿ:12137aXaXb 281 e9331e2 e9XfYXe2a9X
           S397 e9X21g2;ANRÿO?ÿ>?C?EGAB?>ÿ@EDGÿCF?ÿHDBC?TCUÿCF-CÿAJU
           CF?ÿJ?BJ?ÿD@ÿCF?ÿN?KAJN-CADBÿ-B>ÿCF?ÿJCEQHCQE?ÿABÿMFAHFÿCF?
           NAJCÿ-II?-EJ;
                 ,H.ÿZ2=2171X2Z aX 281 X1b=2ai1;KLMNOPMQRSTUVWX
   USCA11 Case: 19-14650    Document: 72-1    Date Filed: 12/06/2022   Page: 83 of 85
         01                2 ÿ2 ÿÿ                       2345ÿ789
           ÿÿ !ÿ"#ÿ$$%#&""ÿ%'%())ÿ(ÿ*"ÿ&*+
           ,-'ÿ".&*&*ÿ".,!(ÿÿ%',!.(&*ÿ/0(1
                1ÿ234 567834 5997:9;
                     <1ÿ859 9=>2:4?5995@8:36 5A55:9;
                          31ÿ24=@8:?;
                               &1ÿ5B C:B:438;5*ÿ"D"ÿ"!."ÿ%+
                          E&(ÿ.'"!&"FÿGÿ.ÿ%(*ÿ"ÿ,.Fÿ'"
                          (E.-ÿ.,"&E&"&(Hÿ&"ÿ#.Fÿ/ÿ'*,-.ÿ!"!+
                          ÿ"!ÿ%(*ÿ#.Fÿ,.Fÿ'"ÿ*-Fÿ
                          Gÿ"!.*ÿ.--1ÿGÿ"!ÿ.,"&E&"&(
                               &&1ÿ:I3?28:; !ÿ9,".Fÿ#.F
                          #.0ÿ.*"(ÿ"ÿ-&&/-ÿ(,!-(ÿ"ÿ".&*
                          ".,!(ÿ.*ÿ%',!.(ÿ/0(
                          @1ÿ9=87 5=B9;
                               &1ÿ=B: =4 ?=4: 36 5A55:9; 
                          %#&"ÿ.ÿ%(*ÿ"ÿ,.Fÿ'"ÿÿ#ÿG
                          "!ÿ.,"&E&"&(Hÿ'(ÿ$$))ÿ.(ÿ&*ÿ"!ÿG--&*
                          D.#%-Jÿ$$!ÿ9,".Fÿ#.Fÿ#.0ÿ.*"(
                          "ÿ-&&/-ÿ(,!-(ÿ:.,!ÿ(,!-ÿ(!.--ÿ'(
                          "!ÿ.*"ÿ"ÿ".&*ÿ".,!(ÿÿ%',!.(
                          /0())
                               &&1ÿ388 36 5A55:9; ÿ%#&"ÿ.
                          %(*ÿ"ÿ,.Fÿ'"ÿ.--ÿ.*ÿ*"ÿGÿ"!.*
                          .--1ÿGÿ"!ÿ.,"&E&"&(Hÿ'(ÿ$$.*))ÿ.(ÿ&*ÿ"!
                          G--&*ÿD.#%-Jÿ$$!ÿ9,".Fÿ#.F
                          #.0ÿ.ÿ.*"ÿ"ÿ.*ÿ-&&/-ÿ(,!-ÿ !
    USCA11 Case: 19-14650             Document: 72-1         Date Filed: 12/06/2022          Page: 84 of 85




                    The First Step Act of 2018 (S.3649) – as introduced
    Grassley, Durbin, Lee, Whitehouse, Graham, Booker, Scott, Leahy, Ernst, Klobuchar, Moran, Coons

                                     Reducing Federal Recidivism and Crime
   Provides for increased programming designed to reduce recidivism and provides incentives for participation in
    those programs.
   Implements a post-sentencing dynamic risk assessment system to determine an inmate’s risk of committing
    more crimes upon release from prison.
   Establishes eligibility criteria for and incentivizes participation in evidence-based recidivism reduction
    programs by allowing prisoners to earn time credits for prerelease custody (defined as residential reentry
    centers or, for low risk prisoners, home confinement). For example, a prisoner may earn 10 days of time credit
    for every 30 days of successful participation in a recidivism-reduction program or other eligible activity.
    However, only prisoners classified as minimum or low risk may redeem these time credits to reduce their
    sentence.
   In addition to the exclusion preventing all but those classified as minimum or low risk from redeeming time
    credits, the bill makes clear that violent and high-risk criminals convicted of certain serious offenses are
    ineligible for the pre-release custody program, including those convicted of crimes relating to terrorism,
    murder, sexual exploitation of children, espionage, violent firearms offenses, or those that are organizers,
    leaders, managers, supervisors in the fentanyl and heroin drug trade. Prisoners are also ineligible to apply
    time credits if subject to a final order of removal under the Immigration and Nationality Act.
                               Preparing Inmates for Successful Return to Society
   Provides more meaningful employment and training opportunities for inmates by expanding the federal
    prison industries program.
   Requires the Bureau of Prisons (BOP) to submit a report and evaluation of the current pilot program to treat
    heroin and opioid abuse through medication—assisted treatment.
   Extends the compassionate elderly release provision from the Second Chance Act that allows the prisoner to
    request for his or her compassionate release if he or she meets the requirements set out in the law.
   Codifies BOP’s rules that generally prohibit the use of restraints on pregnant inmates except those who are an
    immediate and credible flight risk or threat of harm to herself or others.
   Mandates inmates be housed no more than 500 miles from the prisoner’s primary residence and grants
    authority for prisoners to save earnings in an escrow account used for pre-release expenses, such as
    transportation and housing.
   Clarifies the formula by which the BOP calculates good time credit (time off for good behavior) in line with
    original Congressional intent. Under current law, prisoners can earn up to 54 days per year for good behavior
    in prison, but technicalities in the law keep prisoners on early release from utilizing those days.
                                  Enhancing Prison Security and Officer Safety
   Requires the Director of BOP to provide a secure storage area outside the secure perimeter for employees to
    store firearms or to allow for vehicle lock boxes for firearms.


                                                                                               11/15/2018
    USCA11 Case: 19-14650              Document: 72-1          Date Filed: 12/06/2022          Page: 85 of 85
   Directs the Director of BOP to provide de-escalation training as part of the regular training requirements of
    correctional officers.
                                      Reforming Federal Criminal Sentencing
   Clarification of 18 U.S.C. § 924(c) – S.1917 Section 104 applied prospectively: This section clarifies that the
    enhanced mandatory minimum sentence for using a firearm during a crime of violence or drug crime is
    limited to offenders who have previously been convicted and served a sentence for such an offense.
    Previously the courts interpreted this law intended for repeat offenders as applying also to first-time
    offenders, sometimes requiring courts to impose overly harsh, decades-long sentences for charges brought in
    a single indictment.
   Reform to 21 U.S.C. 841 & 851 - S.1917 Section 101 applied prospectively: The section focuses the toughest
    criminal sentencing on serious drug felons and expands the definition of serious violent felons to enhance the
    sentences of violent criminals. Maximum penalties remain in place. Mandatory minimum penalties are
    reduced to permit some additional judicial discretion, but not eliminated. The three-strike penalty is reduced
    from life imprisonment to 25 years, and the 20-year minimum is reduced to 15 years. But while the
    mandatory minimum for the three-strike penalty is reduced, it is also adjusted to apply to the worst
    criminals—including, for the first time, to violent felons. The third-strike penalty currently applies only to
    offenders with prior drug felonies. This penalty now applies to all offenders convicted of a serious drug
    felony or a serious violent felony.
   Expansion of existing federal safety valve for mandatory minimum sentencing – S.1917 Section 102 applied
    prospectively: This section expands the existing safety valve to include offenders with up to four criminal
    history points, excluding 1-point offenses, such as minor misdemeanors. However, offenders with prior “3
    point” felony convictions (sentences exceeding one year and one month) or prior “2 point” violent offenses
    (violent offenses with sentences of at least 60 days) will not be eligible for the safety valve absent a judicial
    finding that those prior offenses substantially overstate the defendant’s criminal history and danger of
    recidivism. Consistent with existing law, a judge cannot apply the safety valve unless the defendant has fully
    cooperated with law enforcement and has not used or threatened to use violence or firearms, caused death
    or serious bodily injury, or was an organizer, leader, manager, or supervisor of others in connection with the
    offense.
   Retroactive Application of the Fair Sentencing Act of 2010 – S.1917 Section 105: This section allows prisoners
    sentenced before the Fair Sentencing Act of 2010 reduced the 100-to-1 disparity in sentencing between crack
    and powder cocaine to petition the court for an individualized review of their case. This reform would bring
    sentences imposed prior to 2010 in line with sentences imposed after the Fair Sentencing Act was passed.
                                                   Other Reforms
   Immigration Fix. The bill clarifies that prisoners subject to a final order of removal under 8 U.S.C. 1101,
    including illegal immigrants, are not eligible to apply time credits.
   Fentanyl and Heroin Exclusion. Upon input from law enforcement, the bill excludes prisoners from receiving
    time credits under the First Step Act who were convicted of fentanyl or heroin offenses involving 5 and 10
    year mandatory minimums and who were organizers, leaders, managers or supervisors in the offense.
   Firearm Offense Exclusion. Upon input from law enforcement, the bill excludes prisoners from receiving time
    credits under the First Step Act who brandish or discharge firearms. Those who committed a felony with
    possession of a firearm are also excluded if they are repeat offenders who have already taken advantage of
    recidivism programming under the First Step Act.
   Crimes Against Children Exclusion. Offenders who have committed serious crimes against children will not be
    able to shorten their sentences. This includes anyone convicted of sex trafficking of children (18 U.S.C. §
    1591), sexual abuse of a child (18 U.S.C. §§ 2243, 2244(c)), child pornography offenses (18 U.S.C. §§ 2251,
    2252, 2252A, 2260), buying and selling of children (18 U.S.C. § 2251A), or the recruitment of child soldiers (18
    U.S.C. § 2442).
                                                                                                  11/15/2018